Exhibit 10.10



OshKosh B'Gosh, Inc.

112 Otter Avenue

Oshkosh, Wisconsin 54901-5008



 

CREDIT AGREEMENT



as of November 1, 2002



 

U.S. Bank National Association,

individually and as Agent

777 East Wisconsin Avenue

Milwaukee, Wisconsin 53202



Wells Fargo HSBC Trade Bank N.A.

6th and Marquette

Minneapolis, Minnesota 55479

Harris Trust and Savings Bank,

111 West Monroe Street

Chicago, Illinois 60603

 



Ladies/Gentlemen:



OshKosh B'Gosh, Inc., a Delaware corporation with its principal offices located
in the City of Oshkosh, Wisconsin (the "Company"), hereby agrees with each of
you (collectively the "Banks" and individually a "Bank"), and U.S. Bank National
Association, as Agent (the "Agent"), as follows:



LOANS AND NOTES

Revolving Credit

. From time to time prior to October 30, 2003 or the earlier termination in full
of the Commitments (in either case the "Termination Date"), the Company may
obtain loans from each of the Banks ("Revolving Credit Loans"),
pro
rata
according to each Bank's Percentage Interest, up to an aggregate principal
amount equal to the amount by which (i) $75,000,000 (the "Aggregate Commitment"
and as to each Bank's respective Percentage Interest thereof, its "Commitment"),
as terminated or reduced pursuant to section 1.8, exceeds (ii) the sum of (A)
the aggregate amount of Letter of Credit Obligations, (B) the aggregate amount
of outstanding Swingline Loans (as defined in section 1.2 below) and (C) the
aggregate face amount of outstanding Commercial Paper. The Commitment and
Percentage Interest of each Bank therein is set forth in Appendix A hereto. The
failure of any one or more of the Banks to lend in accordance with its
Commitment shall not relieve the other Banks of their several obligations
hereunder, but no Bank shall be liable in respect to the obligation of any other
Bank hereunder or be obligated in any event to lend in excess of its Commitment.
Subject to all of the terms and conditions hereof the Company may repay such
Loans and reborrow hereunder from time to time prior to the Termination Date.
Each Revolving Credit Loan shall be in a minimum amount of $1,000,000 or any
multiple of $100,000 in excess of such amount (except that any Adjusted LIBOR
Rate Loan shall be in a minimum amount of $5,000,000 or any multiple of $250,000
in excess of such amount). Revolving Credit Loans from each Bank shall be
evidenced by a single promissory note of the Company (each a "Revolving Credit
Note", and collectively with the Swingline Note (as defined in section 1.2
below), sometimes called the "Notes") in the form of
Exhibit 1.1
annexed hereto, payable to the order of the lending Bank. Effective on the date
of this Agreement, the Commitments of the Banks party to the Credit Agreement
dated November 3, 1999, as amended (the "1999 Credit Agreement"), among the
Company, the banks party thereto and U.S. Bank National Association, formerly
known as Firstar Bank, N.A., as agent for such banks, shall automatically
terminate without further action on the part of the Company or any of such
banks.



Swingline Credit

.



Swingline Commitment

. From time to time prior to the Termination Date, the Company may obtain
Swingline Loans ("Swingline Loans") from the Agent (in such capacity, the
"Swingline Lender") up to an aggregate amount of $5,000,000 at any time
outstanding, repay such Swingline Loans and reborrow hereunder;
provided
,
however
, that the Swingline Lender shall not advance any Swingline Loan if (i) any
Default or Event of Default has occurred and is continuing, or (ii) after giving
effect thereto, the aggregate amount of outstanding Revolving Credit Loans would
thereby exceed the maximum amount permitted by section 1.1. Each Swingline Loan
shall be in a multiple of $1,000 and the Swingline Loans shall be evidenced by a
single promissory Note of the Company (the "Swingline Note", and collectively
with the Revolving Credit Notes, sometimes called the "Notes") in the form of
Exhibit 1.2
annexed hereto, payable to the order of the Swingline Lender.



Refunding Revolving Credit Loans

. In its sole and absolute discretion, the Swingline Lender may at any time
after the occurrence and during the continuance of a Default or Event of
Default, on behalf of the Company (which hereby irrevocably authorizes the
Swingline Lender to act on its behalf for such purpose), request each Bank to
make a Revolving Credit Loan in an amount equal to such Bank's Percentage
Interest of the Swingline Loans outstanding on the date such notice is given.
Each Bank shall make the proceeds of its requested Revolving Credit Loan
available to the Swingline Lender, in immediately available funds, at the office
of the Swingline Lender specified herein before 11:00 a.m. (Milwaukee time) on
the Business Day following the day such notice is given. The proceeds of such
Revolving Credit Loans shall be immediately applied to repay the outstanding
Swingline Loans.



Participations

. If any Bank refuses or otherwise fails to make a Revolving Credit Loan when
requested by the Swingline Lender pursuant to section 1.2(b) above, such Bank
will, by the time and in the manner such Revolving Credit Loan was to have been
funded to the Swingline Lender, purchase from the Swingline Lender an undivided
participating interest in the outstanding Swingline Loans in an amount equal to
its Percentage Interest of the aggregate principal amount of Swingline Loans
that were to have been repaid with such Revolving Credit Loans. Each Bank that
so purchases a participation in a Swingline Loan shall thereafter be entitled to
receive its Percentage Interest of each payment of principal received on the
Swingline Loan and of interest received thereon accruing from the date such Bank
funded to the Swingline Lender its participation in such Swingline Loan.



Notes

. The Notes shall be executed by the Company and delivered to the Banks on or
prior to the Closing Date. Although the Notes shall be expressed to be payable
in the full amounts specified above, the Company shall be obligated to pay only
the amounts actually disbursed to or for the account of the Company, together
with interest on the unpaid balance of sums so disbursed which remains
outstanding from time to time, at the rates and on the dates specified herein
and in the Notes, together with the other amounts provided herein and therein.



Letters of Credit

.



Issuance; Bank Participations

. U.S. Bank National Association ("U.S. Bank") shall from time to time when so
requested by the Company and subject to the terms of this Agreement and the
applicable Letter of Credit Documents issue standby letters of credit for the
account of the Company. The Hongkong and Shanghai Banking Corporation Limited
("HSBC") shall from time to time when so requested by the Company and subject to
the terms of this Agreement and the applicable Letter of Credit Documents issue
commercial letters of credit at sight for the account of the Company. The term
"LOC Bank," as used herein, shall mean (i) with respect to standby letters of
credit issued hereunder, U.S. Bank, and (ii) with respect to commercial letters
of credit at sight issued hereunder, HSBC. Such standby letters of credit and
commercial letters of credit at sight shall each be referred to herein as a
"Letter of Credit" and collectively as "Letters of Credit". The Letters of
Credit shall be issued for the account of the Company up to an aggregate face
amount of $55,000,000;
provided
,
however
, that the LOC Bank shall not issue any Letter of Credit if it has received
notification from the Agent pursuant to section 1.4(h)(2). The Company shall
notify the Agent at least two (2) Business Days prior to requesting the issuance
of any Letter of Credit and such notification shall include a certification that
the conditions contained in the preceding sentence have been met. All
outstanding standby letters of credit issued pursuant to the 1999 Credit
Agreement and the letter of credit contemplated by section 3.9 shall
automatically be deemed to be Letters of Credit issued pursuant to this section
1.4(a). U.S. Bank hereby grants to each other Bank, and each other Bank hereby
agrees to take, a
pro
rata
participation in each Letter of Credit issued hereunder by U.S. Bank and all
rights (including rights to reimbursement from the Company under paragraph (d)
below) and obligations associated therewith in accordance with the Percentage
Interest of each Bank. Wells Fargo HSBC Trade Bank N.A. (the "Trade Bank") shall
acquire a 100% participation interest in each Letter of Credit issued hereunder
by HSBC pursuant to a Participation Agreement dated on or about November 1, 2002
between HSBC and the Trade Bank (the "Participation Agreement"). The Trade Bank
hereby grants to each other Bank, and each other Bank hereby agrees to take, a
pro rata sub-participation in such 100% participation interest of the Trade
Bank, and all rights (including rights to reimbursement from the Company under
paragraph (d) below) and obligations associated therewith in accordance with the
Percentage Interest of each Bank. In the event of any drawing on a Letter of
Credit which is not reimbursed by or on behalf of the Company, each Bank shall
pay to the appropriate LOC Bank, a proportionate amount of such drawing equal to
its Percentage Interest therein. Each LOC Bank shall divide the proceeds of any
reimbursement of a drawing on a Letter of Credit with the other Banks that have
made payment to the LOC Bank pursuant to the foregoing sentence,
pro
rata
according to the respective contributions of such other Banks.



Collateral

. In the event that any Letter of Credit remains outstanding beyond the
Termination Date, the Company shall immediately either (i) pay to the Agent the
sum of the outstanding face amount of such Letter of Credit, which sum the Agent
may hold for the account of the Company, without interest, for the purpose of
paying any draft presented, with the excess, if any, to be returned to the
Company upon termination or expiration of such Letter of Credit; (ii) deliver a
back-up letter of credit to the Agent securing the Company's reimbursement
obligations with respect to such Letter of Credit in form and substance
acceptable to the Agent and from a creditworthy financial institution acceptable
to the Agent or (iii) pledge collateral with the Agent, of a type and under
terms satisfactory to the Agent, with a fair market value equal to or exceeding
the outstanding face amount of such Letter of Credit, which collateral the Agent
may hold for the account of the Company for the purpose of paying any draft
presented, with the excess, if any, to be returned to the Company upon
termination or expiration of such Letter of Credit.



Letter of Credit Fees.



Standby Letter of Credit Fees.

The Company agrees to pay to the Agent for the
pro
rata
benefit of the Banks a letter of credit fee in respect of each standby Letter of
Credit at a per annum rate equal to 0.55% on the undrawn face amount of such
standby Letter of Credit. Such fees shall be payable quarterly in arrears on the
first day of each calendar quarter.



Fronting Fee

. The Company agrees to pay to the LOC Bank a fronting fee in respect of each
standby Letter of Credit at a per annum rate equal to 0.10% on the undrawn face
amount of such standby Letter of Credit. Such fees shall be payable quarterly in
arrears on the first day of each calendar quarter.



Reimbursement

. The Company hereby unconditionally promises to pay to the appropriate LOC Bank
upon demand, without defense, setoff or counterclaim, the amount of each drawing
under Letters of Credit issued by such LOC Bank plus interest on the foregoing
from the date due at the Prime Rate in the case of standby Letters of Credit,
and at the Prime Rate plus 2% per annum in the case of commercial Letters of
Credit.



Reliance on Documents

. Delivery to the LOC Banks of any documents complying on their face with the
requirements of any Letter of Credit shall be sufficient evidence of the
validity, genuineness and sufficiency thereof and of the good faith and proper
performance of drawers and users of such Letter of Credit, their agents and
assignees; and the LOC Banks may rely thereon without liability or
responsibility with respect thereto, even if such documents should in fact prove
to be in any or all respects invalid, insufficient, fraudulent or forged.



Non-Liability for Other Matters

. The LOC Banks shall not be liable to the Company for (i) honoring any requests
for payment under any Letter of Credit which strictly comply on their face with
the terms of such Letter of Credit, (ii) any delay in giving or failing to give
any notice, (iii) errors, delays, misdeliveries or losses in transmission of
telegrams, cables, letters or other communications or documents or items
forwarded in connection with any Letter of Credit or any draft, (iv) accepting
and relying upon the name, signature or act of any party who is or purports to
be acting in strict compliance with the terms of any Letter of Credit; or (v)
any other action taken or omitted by the LOC Banks in good faith in connection
with any Letter of Credit or any draft; except only that an LOC Bank shall be
liable to the Company to the extent of damages suffered by the Company
determined by final judgment in a court of competent jurisdiction to have been
caused by (A) the LOC Bank's willful misconduct or gross negligence or (B) the
LOC Bank's willful and wrongful failure to pay under any Letter of Credit after
the presentation to it of documents strictly complying with the terms and
conditions of the Letter of Credit.



Obligations Absolute

. The Company's and the other Banks' obligations to reimburse any LOC Bank for a
drawing made on a Letter of Credit shall be absolute, unconditional and
irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement and the applicable Letter of Credit Documents, under any and all
circumstances whatsoever;
provided
,
however
, that payment of such drawing by the LOC Bank shall not have constituted gross
negligence or willful misconduct of such LOC Bank.



Reporting and Notices

.



HSBC shall provide to Agent, weekly, a report in reasonable detail showing
outstanding Letters of Credit issued by HSBC for the account of the Company.

If, upon receipt of the notification from the Company specified in section
1.4(a), the Agent determines that (i) any Default or Event of Default has
occurred and is continuing, or (ii) the issuance of a Letter of Credit for the
account of the Company would cause the aggregate amount of outstanding Revolving
Credit Loans to exceed the maximum amount permitted by section 1.1 or the
aggregate amount of Letters of Credit outstanding to exceed the limit provided
in section 1.4(a), then the Agent shall so notify each LOC Bank within 24 hours
of Agent's receipt of such notification.

Use of Proceeds

. The Company represents, warrants and agrees that:



The proceeds of the Loans made hereunder will be used solely for the following
purposes: repayment at maturity of Commercial Paper (to the extent necessary)
and for other general corporate purposes.

No part of the proceeds of any Loan made hereunder will be used to "purchase" or
"carry" any "margin stock" or to extend credit to others for the purpose of
"purchasing" or "carrying" any "margin stock" (as such terms are defined in the
Regulation U of the Board of Governors of the Federal Reserve System), and the
assets of the Company and its Subsidiaries do not include, and neither the
Company nor any Subsidiary has any present intention of acquiring, any such
security.

Commitment Fee

. The Company shall pay to the Agent for the account of the Banks,
pro
rata
according to their respective Percentage Interests, a commitment fee computed at
a rate per annum equal to 0.15% on the difference existing from time to time
between (a) the Aggregate Commitment, and (b) the outstanding unpaid principal
balance of Revolving Credit Loans. Such fee shall be payable quarterly in
arrears on the first day of each calendar quarter.



Utilization Fee

. For such periods as the amount of outstanding Revolving Credit Loans is
greater than 50% of the Aggregate Commitment, the Company shall pay to the Agent
for the account of the Banks,
pro
rata
according to their respective Percentage Interests, a utilization fee computed
at a rate per annum equal to 0.25% on the outstanding unpaid principal balance
of Revolving Credit Loans. Such fee shall be payable quarterly in arrears on the
first day of each calendar quarter.



Termination or Reduction

. The Company shall have the right, upon five Business Days' prior written
notice to each Bank, to ratably reduce in part the Aggregate Commitment,
provided
,
however
, that (i) each partial reduction of the Aggregate Commitment shall be in the
amount of $1,000,000 or an integral multiple thereof, and (ii) no reduction
shall reduce the Aggregate Commitment to an amount less than the sum of (A) the
aggregate principal amount of outstanding Revolving Credit Loans, (B) the
aggregate principal amount of outstanding Swingline Loans, (C) the aggregate
amount of outstanding Letter of Credit Obligations and (D) the aggregate face
amount of outstanding Commercial Paper. Subject to the limitations of the
preceding sentence, the Aggregate Commitment may be terminated in whole at any
time upon five Business Days' prior written notice to each Bank.



Commercial Paper

.



The Company may issue Commercial Paper from time to time, including sales of
Commercial Paper through the Agent acting as placement agent pursuant to
separate agreements between the Company and the Agent. The aggregate face amount
of all outstanding Commercial Paper shall not at any time exceed the amount by
which the Aggregate Commitment exceeds the sum of (i) the aggregate principal
amount of outstanding Revolving Credit Loans, (ii) the aggregate principal
amount of outstanding Swingline Loans, and (iii) the aggregate amount of
outstanding Letter of Credit Obligations.

The Company will give written notice to the Agent in the form of Part 2 of
Exhibit 2.2 hereto on each Business Day on which there is any increase in the
aggregate outstanding face amount of Commercial Paper setting forth the
aggregate principal amount of all Commercial Paper then outstanding after giving
effect to all Commercial Paper transactions taking place on such Business Day.

Extension of Termination Date

. At least 30 days but not more than 60 days prior to the Termination Date, the
Company, by written notice to the Agent, may request an extension of the
Termination Date for an additional period of 364 days. Such written notice shall
include a certificate signed by an officer of the Company stating that (i) the
representations and warranties contained in Article IV are true and correct on
as of the date of such written notice and (ii) no Default or Event of Default
has occurred and is continuing. The Agent shall promptly notify each Bank of
such request, and each Bank shall in turn, in its sole discretion, within 14
days after receipt of such notice from the Agent, notify the Company and the
Agent in writing as to whether such Bank will consent to such extension. If any
Bank shall fail to notify the Agent and the Company in writing of its consent to
any such request for extension of the Termination Date by such time, such Bank
shall be deemed to have not consented to such extension request. The Agent shall
notify the Company on or prior to the scheduled Termination Date of the decision
of the Banks regarding the Company's request for an extension of the Termination
Date. If all the Banks consent in writing to such request as provided above, the
Termination Date shall, effective as at the scheduled Termination Date set forth
in section 1.1 (or such later date to which the Termination Date shall have
previously been extended pursuant to this section), be automatically extended
for a period of 364 days; provided that on such date the applicable conditions
set forth in section 3.1 shall be satisfied.





ADMINISTRATION OF CREDIT

Elective Rates of Interest on Loans

. The unpaid principal balance of the Notes may be comprised of Variable Rate
Loans and/or Adjusted LIBOR Rate Loans as elected by the Company from time to
time in accordance with the procedures set forth below; provided, however, that
each Adjusted LIBOR Rate Loan must be in a minimum amount of $5,000,000 and in
increments of $250,000 above that amount; provided, further, that no election of
an Adjusted LIBOR Rate Loan shall become effective if any Default or Event of
Default has occurred and is continuing; and provided, further, that no more than
ten (10) different Interest Periods for Adjusted LIBOR Rate Loans may be
outstanding at any one time. Each notice of election of an Adjusted LIBOR Rate
Loan shall be irrevocable. Swingline Loans shall at all times bear interest at
the Variable Rate or, at the Company's election, such other rate quoted to the
Company by the Swingline Lender when a Swingline Loan is requested.



Borrowing Procedure

. The Company will request a Loan hereunder by written notice in the form of
Exhibit 2.2 annexed hereto, or by telephonic notice (which notice shall be
confirmed in writing if the Agent so requests), which notices will be
irrevocable, to the Agent not later than 11:00 a.m., Milwaukee time, on the
proposed Borrowing Date, or, in the case of an Adjusted LIBOR Rate Loan, not
less than two Business Days before the proposed Borrowing Date. In the event of
any inconsistency between the telephonic notice and the written confirmation
thereof, the telephonic notice will control. Each such request will be effective
upon receipt by the Agent and will specify (i) the amount of the requested Loan;
(ii) the proposed Borrowing Date; (iii) whether such Loan will bear interest at
the Variable Rate or at the Adjusted LIBOR Rate; and (iv) in the case of an
Adjusted LIBOR Rate Loan, the Interest Period therefor.



Upon its receipt of such notice from the Company, the Agent shall promptly give
notice to the other Banks, each of which shall have its respective portion of
the requested Loan available to the Agent in Milwaukee in immediately available
funds not later than 2:00 p.m., Milwaukee time, on the Borrowing Date. Out of
the funds received from each Bank for the making of the Loans hereunder, the
Agent will make a Loan to the Company in such amount on behalf of such Banks.
Notes and other required documents delivered to the Agent for the account of
each Bank shall be promptly delivered to such Bank, or in accordance with
instructions received from it, together with copies of such other documents
received in connection with the borrowing as such Bank shall request.

Unless the Agent shall have been notified by telephone, confirmed promptly
thereafter in writing, by a Bank not later than 1:00 p.m., Milwaukee time, on a
Borrowing Date that such Bank will not make available to the Agent such Bank's
pro rata share of a requested Loan, the Agent may assume that such Bank has made
such amount available to the Agent and, in reliance upon such assumption, make
available to the Company on such Borrowing Date a corresponding amount. If and
to the extent that such Bank, without giving such notice, shall not have so made
such amount available to the Agent, such Bank and the Company severally agree to
repay the Agent forthwith on demand such corresponding amount together with
interest thereon, for each day from the date the Agent made such amount
available to the Company to the date such amount is repaid to the Agent, at (i)
in the case of the Company, the rate applicable to such Loan, and (ii) in the
case of such Bank, the Federal Funds Rate for each of the first three days (or
fraction thereof) after the date of demand and the Variable Rate for each day
(or fraction thereof) thereafter.

Conversion

. The Company may elect from time to time, subject to the terms and conditions
of the Notes and this Agreement, to convert all or a portion of a Variable Rate
Loan into an Adjusted LIBOR Rate Loan or to convert all or a portion of an
Adjusted LIBOR Rate Loan into a Variable Rate Loan; provided, however, that any
conversion of an Adjusted LIBOR Rate Loan will occur on the last day of the
Interest Period applicable thereto.



Automatic Conversion

. A Variable Rate Loan will continue as a Variable Rate Loan unless and until
converted into an Adjusted LIBOR Rate Loan. At the end of the applicable
Interest Period for an Adjusted LIBOR Rate Loan, such Adjusted LIBOR Rate Loan
will automatically be converted into a Variable Rate Loan unless the Company
shall have given the Agent notice in accordance with section 2.5 requesting
that, at the end of such Interest Period, all or a portion of such Adjusted
LIBOR Rate Loan be continued as an Adjusted LIBOR Rate Loan for an additional
Interest Period.



Conversion and Continuation Procedure

. The Company will give the Agent written notice in the form of Exhibit 2.5
annexed hereto, or telephonic notice (confirmed in writing if the Agent so
requests), which notices will be irrevocable, of each conversion of a Variable
Rate Loan or continuation of an Adjusted LIBOR Rate Loan not later than
10:00 a.m., Milwaukee time, on a Business Day which is not less than two
Business Days before the date of the requested conversion or continuation,
specifying (i) the requested date (which must be a Business Day) of such
conversion or continuation; (ii) the amount of the Loan to be converted or
continued; (iii) whether such Loan currently bears interest at the Variable Rate
or the Adjusted LIBOR Rate; and (iv) the duration of the Interest Period to be
applicable thereto.



Basis for Determining Interest Rate Inadequate or Unfair

. If with respect to an Interest Period for any Adjusted LIBOR Rate Loan:



any Bank determines in good faith (which determination will be binding and
conclusive on the Company) that by reason of circumstances affecting the London
interbank market adequate and reasonable means do not exist for ascertaining the
applicable Adjusted LIBOR Rate; or

any Bank reasonably determines (which determination will be binding and
conclusive on the Company) that the Adjusted LIBOR Rate will not adequately and
fairly reflect the cost of maintaining or funding such Adjusted LIBOR Rate Loan
for such Interest Period, or that the making or funding of Adjusted LIBOR Rate
Loans has become impracticable as a result of an event occurring after the date
of this Agreement which in the opinion of such Bank materially affects Adjusted
LIBOR Rate Loans;

then, [a] such Bank will promptly notify the Company thereof, and [b] so long as
such circumstances continue, such Bank will not be under any obligation to make
any new Adjusted LIBOR Rate Loan so affected.

Changes in Law Rendering Certain Loans Unlawful. In the event that any
Regulatory Change should make it (or, in the good faith judgment of a Bank,
should raise substantial questions as to whether it is) unlawful for such Bank
to make, maintain or fund an Adjusted LIBOR Rate Loan, (i) such Bank will
promptly notify each of the other parties hereto; (ii) the obligation of such
Bank to make Adjusted LIBOR Rate Loans shall, upon the effectiveness of such
event, be suspended for the duration of such unlawfulness; and (iii) upon such
notice, any outstanding Adjusted LIBOR Rate Loan made by such Bank will
automatically convert into a Variable Rate Loan to the extent that it is
unlawful for such Bank to maintain such outstanding Adjusted LIBOR Rate Loan.

Increased Costs

. If any Regulatory Change,



shall subject any Bank to any tax, duty or other charge with respect to any of
its Loans or any Letter of Credit hereunder, or shall change the basis of
taxation of payments to any Bank of the principal or interest on its Loans or
Letters of Credit hereunder, or any other amounts due under this Agreement in
respect of such Loans, or its obligation to make Loans or issue Letters of
Credit hereunder (except for changes in the rate of tax on the overall net
income of such Bank);

shall impose, modify or make applicable any reserve (including, without
limitation, any reserve imposed by the Board of Governors of the Federal Reserve
System, but excluding any reserve included in the determination of the Adjusted
LIBOR Rate), special deposit or similar requirement against assets of, deposits
with or for the account of, or credit extended by, any Bank; or

shall impose on any Bank any other condition affecting its Loans or Letters of
Credit hereunder;

and the result of any of the foregoing is to increase the cost to (or in the
case of Regulation D or any other analogous law, rule or regulation, to impose a
cost on) such Bank of making or maintaining any Loans or issuing Letters of
Credit hereunder, or to reduce the amount of any sum received or receivable by
such Bank under this Agreement and any document or instrument related hereto;
then upon notice from such Bank (which notice shall be sent to the Agent and the
Company and shall be accompanied by a statement setting forth in reasonable
detail the basis of such increased cost or other effect on the Loans or Letters
of Credit), the Company shall pay directly to such Bank, on demand, such
additional amount or amounts as will compensate such Bank for such increased
cost or such reduction.

Discretion of Banks as to Manner of Funding. Notwithstanding any provision of
this Agreement to the contrary, each Bank shall be entitled to fund and maintain
its funding of all or any part of its Loans hereunder in any manner it sees fit.

Capital Adequacy

. If any Regulatory Change affects the treatment of any Loan or Letter of Credit
hereunder of a Bank as an asset or other item included for the purpose of
calculating the appropriate amount of capital to be maintained by such Bank or
any corporation controlling such Bank and has the effect of reducing the rate of
return on such Bank's or such corporation's capital as a consequence of the
obligations of such Bank hereunder to a level below that which such Bank or such
corporation could have achieved but for such Regulatory Change (taking into
account such Bank's or such corporation's policies with respect to capital
adequacy) by an amount deemed in good faith by such Bank to be material, then
the Company shall pay to such Bank, on demand, such additional amount or amounts
as will compensate such Bank or such corporation, as the case may be, for such
reduction Such Bank shall submit, to the Agent and the Company, a statement as
to the amount of such compensation, prepared in good faith and in reasonable
detail. Each of the Banks represents to the Company that, as of the date hereof,
it is not aware of any fact or circumstance that would give rise to a claim for
compensation under this section 2.10.



Limitation on Prepayment

. A Variable Rate Loan may be prepaid at the option of the Company in whole or
in part at any time without premium or penalty. An Adjusted LIBOR Rate Loan may
be prepaid at any time at the option of the Company; provided, however, that
prepayment prior to the last day of the Interest Period applicable thereto will
require the payment by Company of the amount (if any) required by section 2.12.
All prepayments shall be accompanied by interest accrued on the amount prepaid
through the date of prepayment.



Funding Losses

. The Company hereby agrees that upon demand by any Bank (which demand shall be
sent to the Agent and the Company and shall be accompanied by a statement
setting forth in reasonable detail the basis for the calculations of the amount
being claimed) the Company will indemnify such Bank against any loss or expense
which such Bank may sustain or incur (including, without limitation, any net
loss or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by such Bank to fund or maintain Adjusted LIBOR
Rate Loans and any loss of anticipated return), as reasonably determined by such
Bank, as a result of (i) any payment, prepayment or conversion of any Adjusted
LIBOR Rate Loan on a date other than the last day of an Interest Period for such
Loan whether not required by any other provisions of this Agreement, or (ii) any
failure of the Company to obtain an Adjusted LIBOR Rate Loan on a Borrowing Date
or to convert a Variable Rate Loan to an Adjusted LIBOR Rate Loan or to continue
an Adjusted LIBOR Rate Loan at the end of any Interest Period, as specified by
the Company in a notice to the Agent as set forth above.



Conclusiveness of Statements; Survival of Provisions

. Determinations and statements of any Bank pursuant to sections 2.6, 2.7, 2.8,
2.10 and 2.12 shall be rebuttably presumptive evidence of the correctness of the
determinations and statements and shall be conclusive absent manifest error. The
provisions of section 2.8, 2.10 and 2.12 shall survive the obligation of the
Banks to extend credit under this Agreement and the repayment of the Loans;
provided that the Company shall not be under any obligation to compensate any
Bank under section 2.8 or 2.10 above with respect to increased costs or
reductions arising from any period prior to the date that is three months prior
to the date of such request if such Bank knew or could reasonably have been
expected to be aware of the circumstances giving rise to such increased costs or
reductions and of the fact that such circumstances would in fact result in a
claim for increased compensation by reason of such increased costs or
reductions; provided further that the foregoing limitation shall not apply to
any increased costs or reductions arising out of the retroactive application of
any law, regulation, rule, guideline or directive as aforesaid within such
three-month period.



Obligation of Banks to Mitigate; Replacement of Bank

.



Each Bank agrees that, as promptly as practicable after the officer of such Bank
responsible for administering the Loans of such Bank becomes aware of the
occurrence of an event or the existence of a condition that would entitle such
Bank to receive payments under section 2.8, 2.10 or 2.12, it will, to the extent
not inconsistent with the internal policies of such Bank and any applicable
legal or regulatory restrictions, use reasonable efforts (i) to make, issue,
fund or maintain the Commitment of such Bank or the affected Loans of such Bank
through another lending office of such Bank, or (ii) take such other measures as
such Bank may deem reasonable, if as a result thereof the additional amounts
which would otherwise be required to be paid to such Bank pursuant to section
2.8, 2.10 or 2.12 would be materially reduced and if, as determined by such Bank
in its sole discretion, the making, issuing, funding or maintaining of such
Commitment or Loans through such other lending office or in accordance with such
other measures, as the case may be, would not otherwise materially adversely
affect such Commitment or Loans or the interests of such Bank.

If the Company receives a notice from a Bank pursuant to section 2.6, 2.7, 2.8,
2.10 or 2.12, so long as (i) no Default or Event of Default shall have occurred
and be continuing and the Company has obtained a commitment from one or more of
the Banks or another financial institution acceptable to the Company and the
Agent to purchase at par such Bank's Loans, Commitment and other obligations and
to assume all obligations of the Bank to be replaced, (ii) at such time the Bank
to be replaced is not an LOC Bank with respect to any Letters of Credit
outstanding and (iii) such Bank to be replaced is unwilling to withdraw the
notice delivered to the Company, upon 30 days' prior written notice to such Bank
and Agent, the Company may require the Bank giving such notice to assign all of
its Loans, Commitment and other obligations to such other financial institution;
provided that, prior to or concurrently with such replacement, the Company has
paid to the Bank giving such notice all amounts under sections 2.8, 2.10 and
2.12 through such date of replacement.

Computations of Interest

. Computations of interest due on Variable Rate Loans will be based on a 365 or
366 day year, as appropriate, using the actual number of days occurring in the
period for which such interest is payable. All other computations of interest
and other amounts due under the Notes and fees and other amounts due under this
Agreement will be based on a 360-day year using the actual number of days
occurring in the period for which such interest, fees or other amounts are
payable.



Payments

. Interest on all Loans will be due and payable (i) in the case of a Variable
Rate Loan, monthly in arrears beginning on the first Business Day of the month
following the month in which the Company obtains such Variable Rate Loan and on
the first Business Day of each month thereafter; (ii) in the case of an Adjusted
LIBOR Rate Loan, on the last Business Day of the applicable Interest Period,
provided that if such Interest Period is longer than three months, such interest
shall be paid at each three-month interval during such Interest Period; and
(iii) in the case of any Loan, at the respective maturity of such Loan, whether
by acceleration or otherwise. All payments and prepayments of principal,
interest and fees (other than Agent's fees) under this Agreement and the Notes
shall be made to the Agent prior to 1:00 p.m., Milwaukee time, in immediately
available funds for the ratable account of the Banks and the holders of the
Notes then outstanding, as appropriate. All payments and prepayments of
principal and all payments of interest, fees and other amounts payable hereunder
shall be made by the Company without counterclaim or setoff and free and clear
of, and without any deduction or withholding for, any taxes or other payments.



Application of Payments

. The Agent shall promptly distribute to each such Bank or holder pro rata the
amount of principal, interest or fees (other than Agent's Fees) received by the
Agent for the account of such holder. Any payment to the Agent for the account
of a Bank or a holder of a Note under this Agreement shall constitute a payment
by the Company to such Bank or holder of the amount so paid to the Agent, and
any Notes or portions thereof so paid shall not be considered outstanding for
any purpose after the date of such payment to the Agent.



Pro Rata Treatment

. In the event that any Bank shall receive from the Company or any other source
(other than the sale of a participation to another commercial lender in the
ordinary course of business) any payment (other than a payment of Agent's fees)
of, on account of, or for any obligation of the Company hereunder or under the
Notes (whether pursuant to the exercise of any right of set off, banker's lien,
realization upon any security held for or appropriated to such obligation,
counterclaim or otherwise) other than as above provided, then such Bank shall
immediately purchase, without recourse and for cash, an interest in the
obligations of the same nature held by the other Banks so that each Bank shall
thereafter have a percentage interest in all of such obligations equal to the
percentage interest which such Bank held in the Notes outstanding immediately
before such payment; provided, that if any payment so received shall be
recovered in whole or in part from such purchasing Bank, the purchase shall be
rescinded and the purchase price restored to the extent of such recovery, but
without interest. The Company specifically acknowledges and consents to the
preceding sentence.



Interest Following Event of Default

. From and after the occurrence and during the continuance of an Event of
Default, the unpaid principal amount of all Loans and all other amounts due and
unpaid under this Agreement and the Notes will bear interest until paid computed
at a rate equal to 2% per annum in excess of the rate or rates otherwise payable
hereunder (the "Default Rate").



Deposits; Set Off

. If any Event of Default occurs hereunder, each Bank may offset and apply any
such security toward the payment of the Note or Notes held by such Bank, whether
or not such Note or Notes, or any part thereof, shall then be due. Promptly upon
its charging any account of the Company pursuant to this section, such Bank
shall give the Company notice thereof.





CONDITIONS OF BORROWING

Without limiting any of the other terms of this Agreement, none of the Banks
shall be required to make any Loan to the Company hereunder or issue any Letter
of Credit unless each of the following conditions has been satisfied:

Representations

. The representations and warranties contained in Article IV hereof continue to
be true and correct in all material respects on the date of such Loan and no
Default or Event of Default hereunder shall have occurred and be continuing.



Insurance Certificate

. Prior to the initial Loan the Banks shall have received satisfactory evidence
that the Company maintains hazard and liability insurance coverage reasonably
satisfactory to the Banks.



Form U-1

. Prior to the initial Loan the Company shall have executed and delivered to the
Agent a Federal Reserve Form U-l provided for in Regulation U of the Board of
Governors of the Federal Reserve System, and the statements made therein shall
be such, in the reasonable opinion of the Banks, as to permit the transactions
contemplated hereby without violation of Regulation U.



Counsel Opinion

. Prior to the initial Loan the Banks shall have received from Company's counsel
satisfactory opinions as to such matters relating to the Company and its
Subsidiaries, the validity and enforceability of this Agreement, the Loans to be
made hereunder and the other documents required by this Article III as the Banks
shall reasonably require. The Company shall execute and/or deliver to the Banks
or their respective counsel such documents concerning its corporate status and
the authorization of such transactions as may be requested.



Proceedings Satisfactory

. All proceedings taken in connection with the transactions contemplated by this
Agreement, and all instruments, authorizations and other documents applicable
thereto, shall be satisfactory in form and substance to the Banks and their
respective counsel.



Violation of Environmental Laws

. In the reasonable opinion of the Banks there shall not exist any uncorrected
violation by the Company or any Subsidiary of an Environmental Law or any
condition which requires, or may require, a cleanup, removal or other remedial
action by the Company or any Subsidiary under any Environmental Laws costing
$2,500,000 or more in the aggregate.



Fees

. The Agent shall have received the fees required pursuant to the fee letter of
even date herewith between the Company and the Agent.



Guaranty

. The Guarantor shall have executed and delivered to the Agent for the benefit
of the Banks a guaranty agreement in the form attached hereto as Exhibit 5.4
(the "Guaranty"). Within ten (10) Business Days after the Closing Date, the
Company shall: (i) cause Guarantor's counsel to deliver a satisfactory opinion
as to such matters relating to the Guarantor, the validity and enforceability of
the Guaranty, and the other documents required by this Article III as the Banks
shall reasonably require; and (ii) cause the Guarantor to execute and/or deliver
to the Agent such documents concerning its corporate status and the
authorization of such transactions as may be requested.



Back-up Letters of Credit

. U.S. Bank shall have issued a Letter of Credit for the benefit of the issuer
of outstanding commercial letters of credit under the 1999 Credit Agreement in
an amount equal to the aggregate sum of the largest drafts which could, on the
Closing Date or thereafter, be drawn under such letters of credit.





REPRESENTATIONS AND WARRANTIES

In order to induce the Banks to make the Loans as provided herein, the Company
represents and warrants to the Banks as follows:

Organization

. The Company and each of its Subsidiaries is a corporation duly organized and
existing in good standing under the laws of the jurisdiction under which it was
incorporated, and has all requisite power and authority, corporate or otherwise,
to conduct its business and to own its properties. Set forth in Schedule 4.1 is
a complete and accurate list of all of its Subsidiaries, showing as of the date
hereof (as to each such Subsidiary) the jurisdiction of its incorporation, the
percentage of the outstanding shares of each class of capital stock owned
(directly or indirectly) by the Company and the number of shares covered by all
outstanding options, warrants, rights of conversion or purchase, and similar
rights. All of the outstanding stock of all of the Subsidiaries has been legally
and validly issued, is fully paid and non-assessable except as provided by
section 180.0622(2)(b) of the Wisconsin Business Corporation Law and its
predecessor statute, as judicially interpreted, and is owned by the Company or
one or more other Subsidiaries free and clear of all pledges, liens, security
interests and other charges or encumbrances. The Company is duly licensed or
qualified to do business in all jurisdictions in which such qualification is
required, and failure to so qualify could have a material adverse effect on the
property, financial condition or business operations of the Company.



Authority

. The execution, delivery and performance of this Agreement, the Notes and the
documents required by Article III (the "Collateral Documents") are within the
corporate powers of the Company, have been duly authorized by all necessary
corporate action and do not and will not (i) require any consent or approval of
the stockholders of the Company, (ii) violate any provision of the articles of
incorporation or by-laws of the Company or of any law, rule, regulation, order,
writ, judgment, injunction, decree, determination or award presently in effect
having applicability to the Company or any Subsidiary; (iii) require the consent
or approval of, or filing or registration with, any governmental body, agency or
authority; or (iv) result in a breach of or constitute a default under, or
result in the imposition of any lien, charge or encumbrance upon any property of
the Company or any Subsidiary pursuant to, any indenture or other agreement or
instrument under which the Company or any Subsidiary is a party or by which it
or its properties may be bound or affected. This Agreement constitutes, and each
of the Notes and each of the Collateral Documents when executed and delivered
hereunder will constitute, legal, valid and binding obligations of the Company
or other signatory enforceable in accordance with its terms, except as such
enforceability may be limited by bankruptcy or similar laws affecting the
enforceability of creditors' rights generally.



Investment Company Act of 1940 and Public Utility Holding Company Act of 1935

. Neither the Company nor any Subsidiary is an "investment company" or a company
"controlled" by an "investment company" within the meaning of the Investment
Company Act of 1940, as amended. Neither the Company nor any Subsidiary is a
"holding company" or a "subsidiary company" of a "holding company", or an
"affiliate" of a "holding company" or of a "subsidiary company" of a "holding
company", within the meaning of the Public Utility Holding Company Act of 1935,
as amended.



Employee Retirement Income Security Act

. All Plans are in compliance in all material respects with the applicable
provisions of ERISA. Neither the Company nor any Subsidiary has incurred any
material "accumulated funding deficiency" within the meaning of section
302(a)(2) of ERISA in connection with any Plan. There has been no Reportable
Event for any Plan, the occurrence of which would have a materially adverse
effect on the Company or any Subsidiary, nor has the Company or any Subsidiary
incurred any material liability to the Pension Benefit Guaranty Corporation
under section 4062 of ERISA in connection with any Plan. The Unfunded
Liabilities of all Plans do not in the aggregate exceed $2,500,000.



Financial Statements

. The audited consolidated and consolidating balance sheets of the Company and
its Subsidiaries as of December 29, 2001, and the consolidated and consolidating
statements of income and cash flow of the Company and its Subsidiaries for the
year ended on that date, as prepared by the Company and certified by Arthur
Andersen, LLP and heretofore furnished to the Banks, present fairly the
financial condition of the Company and such Subsidiaries as of that date, and
the results of their operations for the fiscal year ended on that date. Since
December 29, 2001, there has been no material adverse change in the property,
financial condition or business operations of the Company and its Subsidiaries,
taken as a whole.



Liens

. The Company and each Subsidiary has good and marketable title to all of its
assets, real and personal, free and clear of all liens, security interests,
mortgages and encumbrances of any kind, except Permitted Liens. To the best of
the Company's knowledge and belief, all owned and leased buildings and equipment
of the Company and its Subsidiaries are in good condition, repair and working
order in all material respects and conform in all material respects to all
applicable laws, regulations and ordinances.



Contingent Liabilities

. Neither the Company nor any Subsidiary has any guarantees or other contingent
liabilities outstanding (including, without limitation, liabilities by way of
agreement, contingent or otherwise, to purchase, to provide funds for payment,
to supply funds to or otherwise invest in the debtor or otherwise to assure the
creditor against loss), except those permitted by section 5.7 hereof.



Taxes

. Except as expressly disclosed in the financial statements referred to in
section 4.5 above, neither the Company nor any Subsidiary has any material
outstanding unpaid tax liability (except for taxes which are currently accruing
from current operations and ownership of property, which are not delinquent),
and no tax deficiencies have been proposed or assessed against the Company or
any Subsidiary.



Absence of Litigation

. Neither the Company nor any Subsidiary is a party to any litigation or
administrative proceeding, nor so far as is known by the Company is any
litigation or administrative proceeding threatened against it or any Subsidiary,
which in either case (i) challenges the Company's execution, delivery or
performance of this Agreement, the Notes, or any of the Collateral Documents,
(ii) could, if adversely determined, cause any material adverse change in the
property, financial condition or the conduct of the business of the Company and
its Subsidiaries taken as a whole, (iii) asserts or alleges the Company or any
Subsidiary violated Environmental Laws, (iv) asserts or alleges that Company or
any Subsidiary is required to cleanup, remove, or take remedial or other
response action due to the disposal, depositing, discharge, leaking or other
release of any hazardous substances or materials, or (v) asserts or alleges that
Company or any Subsidiary is required to pay all or a portion of the cost of any
past, present or future cleanup, removal or remedial or other response action
which arises out of or is related to the disposal, depositing, discharge,
leaking or other release of any hazardous substances or materials by Company or
any Subsidiary, except with respect to violations, cleanups, removals and other
remedial and response actions referred to clauses (iii), (iv) and (v) above
which will cost the Company and its Subsidiaries less than $2,500,000 in the
aggregate.



Absence of Default

. No event has occurred which either of itself or with the lapse of time or the
giving of notice or both, would give any creditor of the Company or any
Subsidiary the right to accelerate the maturity of any indebtedness of the
Company or any Subsidiary for borrowed money, in each case in excess of
$1,000,000. Neither the Company nor any Subsidiary is in default under any other
lease, agreement or instrument, or any law, rule, regulation, order, writ,
injunction, decree, determination or award, non-compliance with which could
materially adversely affect its property, financial condition or business
operations.



No Burdensome Agreements

. Neither the Company nor any Subsidiary is a party to any agreement, instrument
or undertaking, or subject to any other restriction, (i) which materially
adversely affects the property, financial condition or business operations of
the Company and its Subsidiaries taken as a whole, or (ii) under or pursuant to
which the Company or any Subsidiary is or will be required to place (or under
which any other person may place) a lien upon any of its properties securing
indebtedness either upon demand or upon the happening of a condition, with or
without such demand, other than Permitted Liens.



Trademarks, etc

. The Company and its Subsidiaries possess adequate trademarks, trade names,
copyrights, patents, permits, service marks and licenses, or rights thereto, for
the present and planned future conduct of their respective businesses
substantially as now conducted, without any known conflict with the rights of
others which might result in a material adverse effect on the Company and its
Subsidiaries taken as a whole.



Partnerships; Joint Ventures

. Neither the Company nor any Subsidiary is a member of any partnership or joint
venture except as permitted under section 5.4.



Full Disclosure

. No information, exhibit or report furnished by the Company or any Subsidiary
to any Bank in connection with the negotiation or execution of this Agreement
contained any material misstatement of fact as of the date when made or omitted
to state a material fact or any fact necessary to make the statements contained
therein not misleading as of the date when made.



Fiscal Year

. The fiscal year of the Company and each Subsidiary ends on the Saturday which
is closest to December 31 of each year.



Environmental Conditions

. To the Company's knowledge after reasonable investigation, there are no
conditions existing currently or likely to exist during the term of this
Agreement which would subject the Company or any Subsidiary to damages,
penalties, injunctive relief or cleanup costs under any Environmental Laws or
which require or are likely to require cleanup, removal, remedial action or
other response pursuant to Environmental Laws by the Company or any Subsidiary,
except for such matters which will cost the Company and its Subsidiaries less
than $2,500,000 in the aggregate.



Environmental Judgments, Decrees and Orders

. Neither the Company nor any Subsidiary is subject to any judgment, decree,
order or citation related to or arising out of Environmental Laws and neither
the Company nor any Subsidiary has been named or listed as a potentially
responsible party by any governmental body or agency in a matter arising under
any Environmental Laws, except for such matters which will cost the Company and
its Subsidiaries less than $2,500,000 in the aggregate.





NEGATIVE COVENANTS

While any part of the credit granted to the Company is available and while any
part of the principal of or interest on any Note remains unpaid or any Letter of
Credit Obligation remains outstanding, the Company shall not do any of the
following, or permit any Subsidiary to do any of the following, without the
prior written consent of the Required Banks:

Restriction of Indebtedness

. Create, incur, assume or have outstanding any indebtedness for borrowed money
or the deferred purchase price of any asset (including obligations under
Capitalized Leases), except,



with respect to the Company only:

the Notes issued under this Agreement;

indebtedness described in clause (v) of the definition of Permitted Liens in
section 9.1, provided such indebtedness does not exceed an aggregate of
$5,000,000 outstanding at any one time;

unsecured indebtedness which is subordinated to the prior payment of the
Company's obligations under this Agreement and the Notes in a manner
satisfactory to the Banks;

indebtedness in respect of Capitalized Leases, provided that the aggregate lease
payments thereunder do not exceed $1,000,000 in any fiscal year of the Company;

other indebtedness not exceeding $1,000,000 in aggregate principal amount at any
time outstanding; and

Commercial Paper in an aggregate face amount of not more than the amount
permitted by section 1.9(a).

With respect to Subsidiaries, any indebtedness payable to the Company or to
another Subsidiary wholly-owned (directly or indirectly) by the Company.

Restriction on Liens

. Create or permit to be created or allow to exist any mortgage, pledge,
encumbrance or other lien upon or security interest in any property or asset now
owned or hereafter acquired by the Company or any Subsidiary, except Permitted
Liens.



Sale and Leaseback

. Enter into any agreement providing for the leasing by the Company or a
Subsidiary of property which has been or is to be sold or transferred by the
Company or a Subsidiary to the lessor thereof, or which is substantially similar
in purpose to property so sold or transferred, except for agreements relating to
sales of property not exceeding $5,000,000 (in gross sales proceeds to the
Company) in the aggregate.



Acquisitions and Investments

. Acquire any other business or make any loan, advance or extension of credit
to, or investment in, any other person, corporation or other entity (including
without limitation Subsidiaries, partnerships and joint ventures), including
investments acquired in exchange for stock or other securities or obligations of
any nature of the Company or any Subsidiary, except:



investments in (i) bank repurchase agreements; (ii) savings accounts or
certificates of deposit in a financial institution of recognized standing; (iii)
obligations issued or fully guaranteed by the United States; (iv) prime
commercial paper maturing within 90 days of the date of acquisition by the
Company or a Subsidiary; and (v) other short-term fixed income investments of
high credit quality selected by the Company;

loans and advances made to employees and agents in the ordinary course of
business, such as travel and entertainment advances and similar items;

investments in the Company by a Subsidiary;

credit extended to customers in the ordinary course of business;

other investments outstanding on December 29, 2001, and shown on the financial
statements referred to in section 4.5 above, provided that such investments
shall not be increased;

investments by the Company (whether by making a capital contribution, acquiring
an equity interest or making a loan or other extension of credit) in a
wholly-owned Subsidiary or by a wholly-owned Subsidiary in another wholly-owned
Subsidiary;

additional acquisitions and investments in present and future Subsidiaries and
joint ventures, provided that all such acquisitions and investments (valued at
original cost without regard to subsequent increases or decreases in the value
thereof) shall not exceed (i) $15,000,000 in the aggregate and (ii) $5,000,000
with respect to any single entity; and

for purposes of this section 5.4, the amount of any investment made with
property other than cash shall be equal to the fair market value of such
property as reasonably determined by the board of directors of the Company.

Liquidation; Merger; Disposition of Assets

. Liquidate or dissolve; or merge with or into or consolidate with or into any
other corporation or entity except a merger of a wholly-owned Subsidiary into
the Company or another wholly-owned Subsidiary; or sell, lease, transfer or
otherwise dispose of all or any substantial part of its property, assets or
business (other than sales made in the ordinary course of business), or any
stock of any Subsidiary, except for sales, leases, transfers or other
dispositions to wholly-owned Subsidiaries to the extent permitted by section 5.4
(f) above.



Accounts Receivable

. Discount or sell with recourse, or sell for less than the face amount thereof,
any of its notes or accounts receivable, whether now owned or hereafter
acquired.



Contingent Liabilities

. Guarantee or become a surety or otherwise contingently liable (including,
without limitation, liable by way of agreement, contingent or otherwise, to
purchase, to provide funds for payment, to supply funds to or otherwise invest
in the debtor or otherwise to assure the creditor against loss) for any
obligations of others, except (i) pursuant to the deposit and collection of
checks and similar items in the ordinary course of business, and (ii) other
contingent liabilities in respect of obligations not exceeding an aggregate of
$10,000,000 outstanding at any one time.



Affiliates

. Suffer or permit any transaction with any Affiliate, except on terms not less
favorable to the Company or Subsidiary than would be usual and customary in
similar transactions with non-affiliated persons.



Dividends and Redemptions

. Pay or declare any dividend, or make any other distribution on account of any
shares of any class of its stock, or redeem, purchase or otherwise acquire
directly or indirectly, any shares of any class of its stock, except for:



dividends payable in shares of stock of the Company;

dividends paid to the Company by a wholly-owned Subsidiary and dividends paid to
a wholly-owned Subsidiary by a wholly-owned Subsidiary of such Subsidiary;

redemptions of stock of the Company, provided that immediately after giving
effect to any such redemption no Default or Event of Default shall exist; and

cash dividends paid by the Company, provided that immediately after giving
effect to any such dividend payment no Default or Event of Default shall exist.



AFFIRMATIVE COVENANTS

While any part of the credit granted to the Company is available and while any
part of the principal of or interest on any Note remains unpaid or any Letter of
Credit Obligation is outstanding, and unless waived in writing by the Required
Banks, the Company shall:

Financial Status. Maintain:

At the end of each fiscal quarter, a Consolidated Fixed Charge Coverage Ratio
for the four consecutive fiscal quarters then ended of at least 2.0 to 1.

At the end of each fiscal quarter, a Consolidated Interest Coverage Ratio for
the four consecutive fiscal quarters then ended of at least 3.0 to 1.

At the end of each fiscal quarter, a Consolidated Debt to EBITDA Ratio for the
four consecutive fiscal quarters then ended not greater than 1.0 to 1.

Insurance

. Maintain insurance in such amounts and against such risks as is customary by
companies engaged in the same or similar businesses and similarly situated.



Corporate Existence; Obligations

. Do, and cause each Subsidiary to do, all things necessary to: (i) maintain its
corporate existence (except for mergers permitted by section 5.5) and all rights
and franchises necessary or desirable for the conduct of its business; (ii)
comply in all material respects with all applicable laws, rules, regulations and
ordinances, and all restrictions imposed by governmental authorities, including
those relating to environmental standards and controls; and (iii) pay, before
the same become delinquent and before penalties accrue thereon, all taxes,
assessments and other governmental charges against it or its property, and all
of its other liabilities, except to the extent and so long as the same are being
contested in good faith by appropriate proceedings in such manner as not to
cause any material adverse effect upon its property, financial condition or
business operations, with adequate reserves provided for such payments.



Business Activities

. Continue to carry on its business activities in substantially the manner such
activities are conducted on the date of this Agreement and not make any material
change in the nature of its business.



Properties

. Keep and cause each Subsidiary to keep its properties (whether owned or
leased) in good condition, repair and working order, ordinary wear and tear and
obsolescence excepted, and make or cause to be made from time to time all
necessary repairs thereto (including external or structural repairs) and
renewals and replacements thereof consistent with the exercise of its reasonable
business judgment.



Accounting Records; Reports

. Maintain and cause each Subsidiary to maintain a standard and modern system
for accounting in accordance with generally accepted principles of accounting
consistently applied throughout all accounting periods and consistent with those
applied in the preparation of the financial statements referred to in section
4.5; and furnish to the Agent such information respecting the business, assets
and financial condition of the Company and its Subsidiaries as any Bank may
reasonably request and, without request, furnish to the Agent:



Within 45 days after the end of each of the first three quarters of each fiscal
year of the Company (i) consolidated balance sheets of the Company and all of
its Subsidiaries as of the close of such quarter and of the comparable quarter
in the preceding fiscal year; and (ii) consolidated statements of income and
cash flow of the Company and all of its Subsidiaries for such quarter and for
that part of the fiscal year ending with such quarter and for the corresponding
periods of the preceding fiscal year; all in reasonable detail and certified as
true and correct (subject to audit and normal year-end adjustments) by the chief
financial officer of the Company. Delivery by the Company of its quarterly
report to the Securities and Exchange Commission on Form 10-Q for the relevant
period will meet the financial information requirement of this section 6.6(a).

As soon as available, and in any event within 90 days after the close of each
fiscal year of the Company, a copy of the audit report for such year and
accompanying consolidated financial statements of the Company and its
Subsidiaries, as prepared by independent public accountants of recognized
standing selected by the Company and reasonably satisfactory to the Required
Banks, which audit report shall be accompanied by an opinion of such
accountants, in form reasonably satisfactory to the Required Banks, to the
effect that the same fairly present the financial condition of the Company and
its Subsidiaries and the results of its and their operations as of the relevant
dates thereof. Delivery by the Company of its annual report to the Securities
and Exchange Commission on Form 10-K for the relevant period will meet the
financial information requirement of this section 6.6(b).

As soon as available, copies of all reports or materials submitted or
distributed to shareholders of the Company or filed with the Securities and
Exchange Commission or other governmental agency having regulatory authority
over the Company or any Subsidiary or with any national securities exchange.

Promptly, and in any event within 10 days after an officer of the Company has
actual knowledge thereof a statement of the chief financial officer of the
Company describing any Default or Event of Default hereunder, or any other event
which, either of itself or with the lapse of time or the giving of notice or
both, would constitute a default under any other material agreement to which the
Company or any Subsidiary is a party, together with a statement of the actions
which the Company proposes to take with respect thereto.

(i) Promptly, and in any event within 30 days, after an officer of the Company
acquires actual knowledge that any material Reportable Event with respect to any
Plan has occurred, a statement of the chief financial officer of the Company
setting forth details as to such Reportable Event and the action which the
Company proposes to take with respect thereto, together with a copy of any
notice of such Reportable Event given to the Pension Benefit Guaranty
Corporation if a copy of such notice is available to the Company, (ii) promptly
after the filing thereof with the Internal Revenue Service, copies of each
annual report with respect to each Plan administered by the Company and (iii)
promptly after receipt thereof, a copy of any notice (other than a notice of
general application) the Company, any Subsidiary or any member of the Controlled
Group may receive from the Pension Benefit Guaranty Corporation or the Internal
Revenue Service with respect to any Plan administered by the Company.

The financial statements referred to in (a) and (b) above shall be accompanied
by a certificate by the chief financial officer of the Company demonstrating
compliance with the covenants in section 6.1 during the relevant period and
stating that, as of the close of the last period covered in such financial
statements, no condition or event had occurred which constitutes a Default
hereunder or which, after notice or lapse of time or both, would constitute a
Default hereunder (or if there was such a condition or event, specifying the
same). The Agent shall promptly furnish to each of the Banks (i) copies of the
certificates delivered to the Agent pursuant to this paragraph, and (ii) copies
of any statements delivered to the Agent pursuant to section 6.6(d) or (e)
above.

Inspection of Records

. Permit representatives of the Banks at their own expense to visit and inspect
any of the properties and examine any of the books and records of the Company
and its Subsidiaries at any reasonable time and as often as may be reasonably
desired.



Compliance with Environmental Laws

. Timely comply in all material respects, and cause each Subsidiary to comply in
all material respects, with all applicable Environmental Laws.



Orders, Decrees and Other Documents

. Provide to the Agent, immediately upon receipt, copies of any correspondence,
notice, pleading, citation, indictment, complaint, order, decree, or other
document from any source asserting or alleging a circumstance or condition which
requires or may require a financial contribution by the Company or any
Subsidiary or a cleanup, removal, remedial action, or other response by or on
the part of the Company or any Subsidiary under Environmental Laws or which
seeks damages or civil, criminal or punitive penalties from the Company or any
Subsidiary for an alleged violation of Environmental Laws; provided, however,
such documentation need not be delivered to the Agent unless and until the
circumstances or conditions referred to therein will, individually or in the
aggregate with any other such matters, likely result in costs to the Company and
its Subsidiaries of $5,000,000 or more.





DEFAULTS

Defaults

. The occurrence of any one or more of the following events shall constitute an
"Event of Default":



The Company shall fail to pay (i) any interest due on any Note, or any other
amount payable hereunder (other than a principal payment on any Note or a
Reimbursement Obligation) by five days after the same becomes due; or (ii) any
principal amount due on any Note or any Reimbursement Obligation when due; the
aggregate amount of outstanding Revolving Credit Loans, Letter of Credit
Obligations, Swingline Loans and Commercial Paper shall at any time exceed the
Aggregate Commitment; or the aggregate face amount of any outstanding Letters of
Credit shall at any time exceed the maximum amount permitted by section 1.4(a);

The Company shall default in the performance or observance of any agreement,
covenant, condition, provision or term contained in Article V (other than
section 5.8) or section 6.1 of this Agreement;

The Company shall default in the performance or observance of any of the other
agreements, covenants, conditions, provisions or terms in this Agreement or any
Collateral Document and such default continues for a period of thirty days after
written notice thereof is given to the Company by any of the Banks;

Any representation or warranty made by the Company herein or any certificate
delivered pursuant hereto, or any financial statement delivered to any Bank
hereunder, shall prove to have been false in any material respect as of the time
when made or given;

The Company or any Subsidiary shall fail to pay as and when due and payable
(whether at maturity, by acceleration or otherwise) all or any part of the
principal of or interest on any indebtedness of or assumed by it, or of the
rentals due under any lease or sublease, or of any other obligation for the
payment of money, in each case where such payments aggregate $1,000,000 or more,
and such default shall not be cured within the period or periods of grace, if
any, specified in the instruments governing such obligations; or default shall
occur under any evidence of, or any indenture, lease, sublease, agreement or
other instrument governing such obligations, and such default shall continue for
a period of time sufficient to permit the acceleration of the maturity of any
such indebtedness or other obligation or the termination of such lease or
sublease, unless the Company or such Subsidiary shall be contesting such default
in good faith by appropriate proceedings;

A final judgment which, together with all other outstanding final judgments
against the Company and its Subsidiaries, or any of them, exceeds an aggregate
of $1,000,000 shall be entered against the Company or any Subsidiary and shall
remain outstanding and unsatisfied, unbonded, unstayed or uninsured after 60
days from the date of entry thereof;

The Company or any Subsidiary shall: (i) become insolvent; or (ii) be unable, or
admit in writing its inability to pay its debts as they mature; or (iii) make a
general assignment for the benefit of creditors or to an agent authorized to
liquidate any substantial amount of its property; or (iv) become the subject of
an "order for relief" within the meaning of the United States Bankruptcy Code;
or (v) become the subject of a creditor's petition for liquidation,
reorganization or to effect a plan or other arrangement with creditors; or (vi)
apply to a court for the appointment of a custodian or receiver for any of its
assets; or (vii) have a custodian or receiver appointed for any of its assets
(with or without its consent); or (viii) otherwise become the subject of any
insolvency proceedings or propose or enter into any formal or informal
composition or arrangement with its creditors;

This Agreement, any Note or any Collateral Document shall, at any time after
their respective execution and delivery, and for any reason, cease to be in full
force and effect or be declared null and void, or be revoked or terminated, or
the validity or enforceability thereof or hereof shall be contested by the
Company, or the Company shall deny that it has any or further liability or
obligation thereunder or hereunder, as the case may be;

Any Reportable Event, which the Required Banks determine in good faith to
constitute grounds for the termination of any Plan by the Pension Benefit
Guaranty Corporation or for the appointment by the appropriate United States
District Court of a trustee to administer any Plan, shall have occurred, or any
Plan shall be terminated within the meaning of Title IV of ERISA, or a trustee
shall be appointed by the appropriate United States District Court to administer
any Plan, or the Pension Benefit Guaranty Corporation shall institute
proceedings to terminate any Plan or to appoint a trustee to administer any
Plan, and in case of any event described in the preceding provisions of this
subsection (i) the Required Banks determine in good faith that the aggregate
amount of the Company's liability to the Pension Benefit Guaranty Corporation
under ERISA shall exceed $1,000,000 and such liability is not covered, for the
benefit of the Company, by insurance; or

A Change of Control.

Termination of Aggregate Commitment and Acceleration of Obligations

. Upon the occurrence of any Event of Default:



As to any Event of Default (other than an Event of Default under section 7.1(g))
and at any time thereafter, and in each case, the Required Banks (or the Agent
with the written consent of the Required Banks) may, by written notice to the
Company, immediately terminate the obligation of the Banks to make Loans and
issue Letters of Credit hereunder and declare the unpaid principal balance of
the Notes, together with all interest accrued thereon, to be immediately due and
payable; and the unpaid principal balance of such Notes and all unreimbursed
amounts drawn on Letters of Credit, together with all interest accrued thereon
and all accrued fees and other amounts due hereunder, shall thereupon be due and
payable without further notice of any kind, all of which are hereby waived, and
notwithstanding anything to the contrary herein or in the Notes contained;

As to any Event of Default under section 7.1(g), the obligation of the Banks to
make Loans and issue Letters of Credit hereunder shall immediately terminate and
the unpaid principal balance of all Notes and all unreimbursed amounts drawn on
Letters of Credit, together with all interest accrued thereon and all accrued
fees and other amounts due hereunder, shall immediately and forthwith be due and
payable, all without presentment, demand, protest, or further notice of any
kind, all of which are hereby waived, notwithstanding anything to the contrary
herein or in the Notes contained;

As to each Event of Default, the Banks shall have all the remedies for default
provided by the Collateral Documents, as well as applicable law.

In the event that the unpaid principal balance of the Notes becomes immediately
due and payable pursuant to this section 7.2, the Company shall pay to the
appropriate LOC Bank the sum of the largest drafts which could then or
thereafter be drawn under all outstanding Letters of Credit, which sum the LOC
Bank may hold for the account of the Company, without interest, for the purpose
of paying any draft presented, with the excess, if any, to be returned to the
Company upon termination or expiration of such Letters of Credit.



THE AGENT

Appointment and Powers

. Each of the Banks hereby appoints U.S. Bank as Agent for the Banks hereunder,
and authorizes the Agent to take such action as Agent on its behalf and to
exercise such powers as are specifically delegated to the Agent by the terms
hereof, together with such powers as are reasonably incidental thereto. The
duties of the Agent shall be entirely ministerial; the Agent shall not have any
duty to ascertain or to inquire as to the performance or observance of any of
the terms, covenants or conditions of this Agreement, the Notes or any related
document, or to enforce such performance, or to inspect the property (including
the books and records) of the Company or any of its subsidiaries; and the Agent
shall not be required to take any action which exposes the Agent to personal
liability (unless indemnification with respect to such action satisfactory to
the Agent in its sole discretion is provided to the Agent by the Required Banks)
or which is contrary to this Agreement or the Notes or applicable law. U.S. Bank
agrees to act as Agent upon the express terms and conditions contained in this
Article VIII.



Responsibility

. The Agent (i) makes no representation or warranty to any Bank and shall not be
responsible to any Bank for any oral or written recitals, reports, statements,
warranties or representations made in or in connection with this Agreement or
any Note; (ii) shall not be responsible for the due execution, legality,
validity, enforceability, genuineness, sufficiency, collectability or value of
this Agreement or any Note or any other instrument or document furnished
pursuant thereto; (iii) may treat the payee of any Note as the owner thereof
until the Agent receives written notice of the assignment or transfer thereof
signed by such payee and in form satisfactory to the Agent; (iv) may execute any
of its duties under this Agreement by or through employees, agents and attorneys
in fact and shall not be answerable for the default or misconduct of any such
employee, agent or attorney in fact selected by it with reasonable care; (v) may
(but shall not be required to) consult with legal counsel (including counsel for
the Company), independent public accountants and other experts selected by it
and shall not be liable for any action taken or omitted to be taken in good
faith by it in accordance with advice of such counsel, accountants or experts;
(vi) shall be entitled to rely upon any note, notice, consent, waiver,
amendment, certificate, affidavit, letter, telegram, telex, cable or other
document or communication believed by it to be genuine and signed or sent by the
proper party or parties, and may rely on statements contained therein without
further inquiry or investigation. Neither the Agent nor any of its directors,
officers, agents, or employees shall be liable for any action taken or omitted
to be taken by it or them under or in connection with this Agreement or the
Notes, except for its or their own gross negligence or willful misconduct.



Agent's Indemnification

. The Banks agree to indemnify and reimburse the Agent (to the extent not
reimbursed by the Company), ratably from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by, or asserted against the Agent as such in any way relating to or
arising out of this Agreement or any action taken or omitted by the Agent under
this Agreement, provided that no Bank shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from the Agent's gross negligence or
willful misconduct. Without limitation of the foregoing, each Bank agrees to
reimburse the Agent promptly upon demand for its ratable share of any
out-of-pocket expenses (including counsel fees) incurred by the Agent in
connection with the preparation, execution, administration or enforcement of, or
the preservation of any rights under, this Agreement to the extent that the
Agent is not reimbursed for such expenses by the Company.



Rights as a Lender

. With respect to its Commitment and the Notes issued to it, U.S. Bank, in its
individual capacity as a Bank, shall have, and may exercise, the same rights and
powers under this Agreement and the Notes payable to it as any other Bank has
under this Agreement and Notes, and the terms "Bank" and "Banks", unless the
context otherwise requires, shall include U.S. Bank in its individual capacity
as a Bank. U.S. Bank and its affiliates may accept deposits from, lend money to,
act as trustee under indentures of, and generally engage in any kind of banking
or trust business with, the Company or any of its Subsidiaries and any person,
firm or corporation who may do business with or own securities of the Company or
any Subsidiary, all as if it were not the Agent, and without any duty to account
therefor to the Banks.



Credit Investigation

. Each of the Banks severally represents and warrants to each of the other Banks
and to the Agent that it has made its own independent investigation and
evaluation of the financial condition and affairs of the Company and its
Subsidiaries in connection with such Bank's execution and delivery of this
Agreement and the making of its Loans and has not relied on any information or
evaluation provided by any other Bank or the Agent in connection with any of the
foregoing (other than information provided by the Company to the Agent for
transmittal to the Banks in connection with the foregoing); and each Bank
represents and warrants to each other Bank and to the Agent that it shall
continue to make its own independent investigation and evaluation of the
credit-worthiness of the Company and its Subsidiaries while the Commitments
and/or the Notes are outstanding.



Compensation

. The Agent shall receive such compensation for its services as Agent under this
Agreement as may be agreed from time to time by the Company and the Agent.





MISCELLANEOUS

Accounting Terms; Definitions

. Except as otherwise provided, all accounting terms shall be construed in
accordance with generally accepted accounting principles consistently applied
and consistent with those applied in the preparation of the financial statements
referred to in section 4.5, and financial data submitted pursuant to this
Agreement shall be prepared in accordance with such principles. As used herein:



the term "Adjusted LIBOR Rate" means, for any Interest Period with respect to an
Adjusted LIBOR Rate Loan, a rate per annum (rounded upward, if necessary, to the
nearest 1/100 of 1%) determined pursuant to the following formula:



Adjusted LIBOR Rate =

LIBOR Rate

+ 0.75% per annum

 

1 - LIBOR Reserve Requirement

 





the term "Adjusted LIBOR Rate Loan" means all or part of any Loan which bears
interest at or by reference to the Adjusted LIBOR Rate.

the term "Affiliate" means, with respect to any Person, any other Person, which,
directly or indirectly, controls, is controlled by, or is under common control
with, such Person.

the term "Aggregate Commitment" is defined in section 1.1.

the term "Borrowing Date" means each date (which must be a Business Day) on
which Loans are made to the Company or on which any Loan bearing interest at one
rate is converted into a Loan bearing interest at another rate or is continued.

the term "Business Day" means any date other than a Saturday, Sunday or other
day on which banks in the States of Wisconsin, Illinois and Minnesota are
required or authorized to close; provided, however, that for purposes of
determining the applicable Interest Period for an Adjusted LIBOR Rate Loan,
references to Business Day will include only those days on which dealings in
United States Dollar deposits are carried out by United States financial
institutions in the London interbank market.

the term "Capitalized Lease" means any lease which is capitalized on the books
of the lessee, or should be so capitalized under generally accepted accounting
principles.

the term "Change of Control" means any event or series of events resulting in
the Members of the Wyman and Hyde Families failing to own, directly or
indirectly, with full power to vote or to direct the voting of an aggregate of
more than fifty percent (50%) of the voting power of the Class B Common Stock of
the Company (or any class or series having equivalent rights, powers and
preferences). As used herein, the term "Members of the Wyman and Hyde Families"
means the descendants of Earl W. Wyman, their spouses and children, together
with any and all trusts of which they are beneficiaries; partnerships, limited
partnerships or limited liability partnerships in which they, or entities 100%
owned by them, are partners; limited liability companies in which they, or
entities 100% owned by them, are members; or charitable not-for-profit
foundations of which they have voting control.

the term "Closing Date" means November 1, 2002 or such other date agreed to by
the Company and the Banks.

the term "Collateral Documents" is defined in section 4.2.

the term "Commercial Paper" means all short-term, unsecured, unrated corporate
debt obligations (commonly known as commercial paper) issued by the Company from
time to time, including sales of commercial paper through the Agent hereunder
acting as placement agent pursuant to separate agreements between the Company
and the Agent.

the term "Commitment" is defined in section 1.1.

the term "Consolidated Debt to EBITDA Ratio" means, for any period, the
relationship, expressed as a numerical ratio; between:

Consolidated Total Debt as of the end of such period, and

EBITDA for such period,

all as determined in accordance with generally accepted accounting principles
applied on a consolidated basis to the Company and its Subsidiaries.

the term "Consolidated Fixed Charge Coverage Ratio" means, for any period, the
relationship, expressed as a numerical ratio, between:

EBITDA of the Company and its Subsidiaries for such period, less the sum of
income and other taxes paid in such period and cash dividends and other cash
distributions in respect of capital stock paid in such period, and

the sum of (A) net interest expense on indebtedness of the Company and its
Subsidiaries (including the interest component of Capitalized Leases) for such
period, (B) scheduled principal payments on indebtedness of the Company and its
Subsidiaries during such period, and (C) the principal component of required
payments in respect of Capitalized Leases during such period,

all as determined in accordance with generally accepted accounting principles
applied on a consolidated basis to the Company and its Subsidiaries.

the term "Consolidated Interest Coverage Ratio: means, for any period, the
relationship, expressed as a numerical ratio, between:

EBIT of the Company and its Subsidiaries for such period, and

net interest expense on indebtedness of the Company and its Subsidiaries
(including the interest component of Capitalized Leases) for such period,

all as determined in accordance with generally accepted accounting principles
applied on a consolidated basis to the Company and its Subsidiaries.

the term "Consolidated Net Earnings" means:

all revenues and income derived from operations in the ordinary course of
business (excluding extraordinary gains and profits upon the disposition of
investments and fixed assets),

Minus:



all expenses and other proper charges against income (including payment or
provision for all applicable income and other taxes, but excluding extraordinary
losses and losses upon the disposition of investments and fixed assets),

all as determined in accordance with generally accepted accounting principles as
applied on a consolidated basis to the Company and its Subsidiaries.

the term "Consolidated Total Debt" means all of the following determined on a
consolidated basis with respect to the Company and its Subsidiaries in
accordance with generally accepted accounting principles: (i) indebtedness for
borrowed money, (ii) obligations representing the deferred purchase price of
property or services other than (x) accounts payable arising in the ordinary
course of business on terms customary in the trade and (y) obligations related
to employee benefit plans and deferred compensation plans of the Company, (iii)
obligations evidenced by notes, bonds, acceptances, or other instruments or
arising in connection with letters of credit issued for the account of the
Company or a Subsidiary, (iv) obligations, whether or not assumed, secured by
liens or payable out of the proceeds or production from property now or
hereafter owned or acquired by the Company or a Subsidiary and (v) Capitalized
Leases.

the term "Controlled Group" means a controlled group of corporations as defined
in Section 1563 of the Internal Revenue Code of 1986, as amended, of which the
Company is a part.

the term "Default" means any condition or event which with the passage of time
or the giving of notice or both would constitute an Event of Default.

the term "EBIT" means, for any period, Consolidated Net Earnings of the Company
for such period plus the sum of the following (all to the extent deducted in
arriving at such Consolidated Net Earnings for such period): (A) net interest
expense on indebtedness of the Company and its Subsidiaries (including the
interest component of Capitalized Leases) for such period, and (B) payment or
provision for income and other taxes for such period, all as determined in
accordance with generally accepted accounting principles applied on a
consolidated basis to the Company and its Subsidiaries.

the term "EBITDA" means, for any period, Consolidated Net Earnings of the
Company for such period plus the sum of the following (all to the extent
deducted in arriving at such Consolidated Net Earnings for such period): (A)
depreciation, amortization and all other non-cash deductions arising in the
normal course of operations and shown on the Company's financial statements for
such period, (B) net interest expense on indebtedness of the Company and its
Subsidiaries (including the interest component of Capitalized Leases) for such
period and (C) payment or provision for income and other taxes for such period,
all as determined in accordance with generally accepted accounting principles as
applied on a consolidated basis to the Company and its Subsidiaries.

the term "Eligible Assignee" means (a) a Bank; (b) an Affiliate of a Bank; and
(c) any other Person approved by the Agent, each LOC Bank and the Company (such
approval not to be unreasonably withheld or delayed); provided that (i) the
Company's consent shall not be required during the existence and continuation of
an Event of Default, (ii) approval by the Company shall be deemed given if no
objection is received by the assigning Bank and the Agent from the Company
within five Business Days after notice of such proposed assignment has been
received by the Company; and (iii) neither the Company nor an Affiliate of the
Company shall qualify as an Eligible Assignee.

the term "Environmental Audit" means a review for the purpose of determining
whether the Company and each Subsidiary complies with Environmental Laws and
whether there exists any condition or circumstance which requires or will
require a cleanup, removal, or other remedial action under Environmental Laws on
the part of the Company or any Subsidiary including, but not limited to, some or
all of the following:

on site inspection including review of site geology, hydrogeology, demography,
land use and population;

taking and analyzing soil borings and installing ground water monitoring wells
and analyzing samples taken from such wells;

taking and analyzing of air samples and testing of underground tanks;

reviewing plant permits, compliance records and regulatory correspondence, and
interviewing enforcement staff at regulatory agencies;

reviewing the operations, procedures and documentation of the Company and its
Subsidiaries; and

interviewing past and present employees of the Company and its Subsidiaries.

the term "Environmental Laws" means all federal, state and local laws including
rules of common law, statutes, regulations, ordinances, codes, rules and other
governmental restrictions and requirements relating to the discharge of air
pollutants, water pollutants or process waste water or otherwise relating to the
environment or hazardous substances including, but not limited to, the Federal
Solid Waste Disposal Act, the Federal Clean Air Act, the Federal Clean Water
Act, the Federal Resource Conservation and Recovery Act of 1976, the Federal
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
the Toxic Substances Control Act, the Hazardous Materials Transportation Act,
regulations of the Environmental Protection Agency, regulations of the Nuclear
Regulatory Agency, and regulations of any state department of natural resources
or state environmental protection agency now or at any time hereafter in effect.

the term "ERISA" means the Employee Retirement Income Security Act of 1974, as
the same may be in effect from time to time.

the term "Event of Default" is defined in section 7.1.

the term "Federal Funds Rate" means, for any day, an interest rate per annum
equal to the weighted average of the rates on overnight federal funds
transactions conducted by brokers in federal funds, as published for such day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day which is a Business Day, the average of the quotations for such day on
such transactions received by the Agent from three federal funds brokers of
recognized standing selected by it. In the case of a day which is not a Business
Day, the Federal Funds Rate for such day shall be the Federal Funds Rate for the
preceding Business Day.

the term "Guarantor" means OshKosh B'Gosh Investments, Inc.

the term "Guaranty" is defined in section 3.8.

the term "Interest Period" means with respect to each Adjusted LIBOR Rate Loan,
the period commencing on the applicable Borrowing Date and ending one, two,
three or six months thereafter, as specified by the Company in the related
notice of borrowing pursuant to section 2.2, and with respect to a Variable Rate
Loan converted to an Adjusted LIBOR Rate Loan, or in the case of a continuation
of an Adjusted LIBOR Rate Loan for an additional Interest Period, the period
commencing on the date of such conversion or continuation and ending one, two,
three or six months thereafter, as specified by the Company in the related
notice pursuant to section 2.5, provided that:

any Interest Period which would otherwise end on a day which is not a Business
Day will be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period will end
on the immediately preceding Business Day;

any Interest Period which begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in a calendar
month at the end of such Interest Period) will, subject to clause (3) below, end
on the last Business Day of a calendar month; and

in no event may any Interest Period extend beyond the Termination Date.

the term "Letter of Credit" is defined in section 1.4(a).

the term "Letter of Credit Documents" means any letter of credit applications,
reimbursement agreements and other documents and agreements entered into by the
Company and the applicable LOC Bank in connection with the issuance of a Letter
of Credit.

the term "Letter of Credit Obligations" means the aggregate undrawn face amounts
of all outstanding Letters of Credit and all unpaid Reimbursement Obligations.

the term "LIBOR Rate" means, for any Interest Period with respect to an Adjusted
LIBOR Rate Loan, the per annum rate of interest determined by the Agent to be
the arithmetic average (rounded upward, if necessary, to the nearest 1/100 of
1%) of the offered rates for deposits in United States dollars for the
applicable Interest Period which appear on the Telerate Screen Page 3750 (or
such other page of Telerate or such other service on which the appropriate
information may be displayed), on the electronic communications terminals in the
Agent's money center, as of 11 a.m., London time, on the Business Day which is
two Business Days before the applicable Borrowing Date ("Calculation Date"),
except as provided below. If fewer than two offered rates appear for the
applicable Interest Period or if the appropriate screen is not accessible as of
such time, or if the Agent determines that such offered rates will not
adequately and fairly reflect the Banks' cost of funding or maintaining such
Adjusted LIBOR Rate Loan for such Interest Period, the term "LIBOR Rate" shall
mean the per annum rate of interest determined by the Agent to be the average
(rounded up, if necessary, to the nearest 1/100 of 1%) of the rates at which
deposits in U.S. dollars are offered to the Agent by four major banks in the
offshore interbank market, as selected by the Agent ("Reference Banks"), at
approximately 12:00 noon, Milwaukee time, on the Calculation Date for the
applicable Interest Period and in an amount equal to the principal amount of the
applicable Adjusted LIBOR Rate Loan. The Agent will request the principal
offshore office of each of such Reference Banks to provide a quotation of its
rate. If at least two such quotations are provided, the applicable rate will be
the arithmetic mean of the quotations. If fewer than two quotations are provided
as requested, the applicable rate will be the arithmetic mean of the rates
quoted by major banks in New York City, selected by the Agent, at approximately
1:00 p.m., New York City time, on the Calculation Date for Loans in United
States Dollars to leading European banks for the applicable Interest Period and
in an amount equal to the principal amount of the applicable Adjusted LIBOR Rate
Loan.

the term "LIBOR Reserve Requirement" means, for any Interest Period with respect
to an Adjusted LIBOR Rate Loan, the stated maximum rate of all reserve
requirements (including all basic, supplemental, marginal, emergency and other
reserves and taking into account any transitional adjustments or other scheduled
changes in reserve requirements during such Interest Period) that is specified
on the first day of such Interest Period by the Board of Governors of the
Federal Reserve System for determining the maximum reserve requirement with
respect to eurocurrency funding (currently referred to as "Eurocurrency
liabilities" in Regulation D of such Board of Governors) applicable to the class
of banks of which any Bank is a member.

the term "Loans" means Revolving Credit Loans and Swingline Loans.

the term "LOC Bank" is defined in section 1.4(a).

the term "Multiemployer Plan" means a multiemployer pension plan within the
meaning of the Multiemployer Pension Plan Amendment Act, as amended from time to
time.

the term "Notes" shall mean, collectively, the Revolving Credit Notes and the
Swingline Note.

the term "Percentage Interests" shall mean the respective interests of the Banks
in the Aggregate Commitment and the outstanding principal amount of Loans made
under this Agreement, as set forth on Appendix A, subject to adjustment from
time to time on account of assignments made pursuant to section 9.11.

the term "Permitted Liens" means:

liens outstanding on December 29, 2001, and shown or reflected on the financial
statements referred to in section 4.5 above;

liens for taxes, assessments or governmental charges, and liens incident to
construction, which are either not delinquent or are being contested in good
faith by the Company or a Subsidiary by appropriate proceedings which will
prevent foreclosure of such liens, and against which adequate reserves have been
provided; and easements, restrictions, minor title irregularities and similar
matters which have no adverse effect as a practical matter upon the ownership
and use of the affected property by the Company or any Subsidiary;

liens or deposits in connection with worker's compensation or other insurance or
to secure customs' duties, public or statutory obligations in lieu of surety,
stay or appeal bonds, or to secure performance of contracts or bids (other than
contracts for the payment of money borrowed), or deposits required by law or
governmental regulations or by any court order, decree, judgment or rule as a
condition to the transaction of business or the exercise of any right, privilege
or license; or other liens or deposits of a like nature made in the ordinary
course of business; provided that the aggregate amount of liabilities (including
interest and penalties, if any) of the Company secured by any stay or appeal
bond shall not exceed $10,000,000 at any one time outstanding; and

purchase money liens on property (other than inventory) acquired in the ordinary
course of business, to finance or secure a portion of the purchase price
thereof, and liens on property acquired existing at the time of acquisition;
provided that in each case such lien shall be limited to the property so
acquired and the liability secured by such lien does not exceed either the
purchase price or the fair market value of the asset acquired and the
indebtedness secured by such lien is permitted by section 5.1(4).

the term "Person" means any individual, partnership, joint venture, firm,
corporation, association, trust, limited liability company or other enterprise
(whether or not incorporated), or any government or political subdivision or any
agency, department or instrumentality thereof.

the term "Plan" means any employee pension benefit plan subject to Title IV of
ERISA maintained by the Company, any of its Subsidiaries, or any member of the
Controlled Group, or any such plan to which the Company, any of its
Subsidiaries, or any member of the Controlled Group is required to contribute on
behalf of any of its employees.

the term "Prime Rate" means the rate of interest announced by the Agent as its
prime or reference rate for interest rate calculations, as such rate may change
from time to time. The Prime Rate may not be the lowest interest rate charged by
the Agent.

the term "Regulatory Change" means any change enacted or issued after the date
of this Agreement of any (or the adoption after the date of this Agreement of
any new) federal or state law, regulation, interpretation, direction, policy or
guideline, or any court decision, which affects the treatment of any extensions
of credit of the Banks.

the term "Reimbursement Obligations" means all obligations of the Company to
reimburse each LOC Bank for all drawings under Letters of Credit.

the term "Reportable Event" means a reportable event as that term is defined in
Title IV of ERISA.

the term "Required Banks" means two or more Banks holding at least 51% of the
Aggregate Commitment, or if the Aggregate Commitment has been terminated, two or
more Banks holding at least 51% of the aggregate principal amount of all Loans
and Letter of Credit Obligations outstanding hereunder.

the term "Revolving Credit Loans" is defined in section 1.1.

the term "Revolving Credit Note" is defined in section 1.1.

the term "Subsidiary" means a corporation, partnership or other entity of which
the Company owns, directly or through another Subsidiary, at the date of
determination, more than 50% of the outstanding stock (or other shares of
beneficial interest) having ordinary voting power for the election of directors,
irrespective of whether or not at such time stock of any other class or classes
might have voting power by reason of the happening of any contingency, or holds
at least a majority of partnership or similar interests, or is a general partner
with control over such partnership under the terms of the applicable partnership
agreement.

the term "Swingline Lender" is defined in section 1.2.

the term "Swingline Loans" is defined in section 1.2.

the term "Swingline Note" is defined in section 1.2.

the term "Termination Date" is defined in section 1.1.

the term "Unfunded Liabilities" means, with regard to any Plan, the excess of
the current value of the Plan's benefits guaranteed under ERISA over the current
value of the Plan's assets allocable to such benefits.

the term "Variable Rate" means the rate per annum equal to the Prime Rate.

the term "Variable Rate Loan" means any Loan which bears interest at or by
reference to the Variable Rate.

Expenses; Indemnity.

The Company shall pay or reimburse (i) the Agent for all reasonable
out-of-pocket costs and expenses (including, without limitation, reasonable
attorneys' fees and expenses, including the fees and expenses of in-house
counsel) paid or incurred by the Agent in connection with the negotiation,
preparation, execution, delivery, and administration of this Agreement, the
Notes, the Letters of Credit, the Collateral Documents and any other document
required hereunder or thereunder, including without limitation any amendment,
supplement, modification or waiver of or to any of the foregoing; (ii) each Bank
and the Agent for all reasonable out-of-pocket costs and expenses (including,
without limitation, reasonable attorneys' fees and expenses, including the fees
and expenses of in-house counsel) paid or incurred by the Agent or such Bank
before and after judgment in enforcing, protecting or preserving its rights
under this Agreement, the Notes, the Letters of Credit, the Collateral Documents
and any other document required hereunder or thereunder, including without
limitation the enforcement of rights against, or realization on, any collateral
or security therefor or in defending against any claim made against the Agent or
such Bank by the Company, any Subsidiary or any third party as a result of or in
any way relating to any matter referred to in subsection (i) or (ii) of this
section; (iii) each LOC Bank for standard and customary charges and expenses in
connection with the negotiation, preparation, execution, delivery and
administration of Letters of Credit; and (iv) each Bank and the Agent for any
and all recording and filing fees and any and all stamp, excise, intangibles and
other taxes, if any, (including, without limitation, any sales, occupation,
excise, gross receipts, franchise, general corporation, personal property,
privilege or license taxes, but not including taxes levied upon the net income
of the Agent such or Bank by the federal government or the state (or political
subdivision of a state) where the Agent or such Bank's principal office is
located), which may be payable or determined to be payable in connection with
the negotiation, preparation, execution, delivery, administration or enforcement
of this Agreement, the Notes, the Letters of Credit, the Collateral Documents or
any other document required hereunder or thereunder or any amendment,
supplement, modification or waiver of or to any of the foregoing, or
consummation of any of the transactions contemplated hereby or thereby, whether
such taxes are levied by reason of the acts to be performed by the Company
hereunder or are levied upon the Agent, a Bank, the Company, the property of a
Bank or otherwise, including all costs and expenses incurred in contesting the
imposition of any such tax, and any and all liability with respect to or
resulting from any delay in paying the same, whether such taxes are levied upon
the Agent, such Bank, the Company or otherwise.

The Company agrees to indemnify each Bank against any and all losses, claims,
damages, liabilities and expenses, (including, without limitation, reasonable
attorneys' fees and expenses) incurred by such Bank arising out of, in any way
connected with, or as a result of (i) any acquisition or attempted acquisition
of the Company's stock or of the stock or assets of another person or entity by
the Company or any Subsidiary, (ii) the use of any of the proceeds of any Loans
made hereunder by the Company or any Subsidiary for the making or furtherance of
any such acquisition or attempted acquisition, (iii) the construction or
operation of any facility owned or operated by the Company or any Subsidiary, or
resulting from any pollution or other environmental condition on the site of, or
caused by, any such facility, (iv) the negotiation, preparation, execution,
delivery, administration, and enforcement of this Agreement, the Notes, the
Letters of Credit, the Collateral Documents and any other document required
hereunder or thereunder, including without limitation any amendment, supplement,
modification or waiver of or to any of the foregoing or the consummation or
failure to consummate the transactions contemplated hereby or thereby, or the
performance by the parties of their obligations hereunder or thereunder, (v) any
claim, litigation, investigation or proceedings related to any of the foregoing,
whether or not any Bank is a party thereto; provided, however, that such
indemnity shall not apply to any such losses, claims, damages, liabilities or
related expenses arising from (A) any unexcused breach by such Bank of its
obligations under this Agreement or any Collateral Document, (B) any prior
commitment made by such Bank to a person other than the Company or any
Subsidiary which would be breached by the performance of such Bank's obligations
under this Agreement or (C) gross negligence or willful misconduct of such Bank.

The foregoing agreements and indemnities shall remain operative and in full
force and effect regardless of termination of this Agreement, the consummation
of or failure to consummate either the transactions contemplated by this
Agreement or any amendment, supplement, modification or waiver, the repayment of
any Loans made hereunder, the termination of the Letter of Credit Obligations,
the invalidity or unenforceability of any term or provision of this Agreement or
any of the Notes or any Collateral Document, or any other document required
hereunder or thereunder, any investigation made by or on behalf of any Bank, the
Company or any Subsidiary, or the content or accuracy of any representation or
warranty made under this Agreement, any Collateral Document or any other
document required hereunder or thereunder.

Amendments, Etc

. No waiver, amendment, settlement or compromise of any of the rights of any
Bank under this Agreement, any Note or any of the Collateral Documents shall be
effective for any purpose unless it is in a written instrument executed and
delivered by the parties authorized to act by this section 9.3. Subject to the
provisions of this section 9.3, the Required Banks (or the Agent with the
written consent of the Required Banks) and the Company may enter into agreements
supplemental hereto for the purpose of adding or modifying any provisions to
this Agreement, the Notes, or the Collateral Documents or changing in any manner
the rights of the Banks or the Company hereunder or thereunder or waiving any
Event of Default hereunder; provided, however, that no such supplemental
agreement shall, without the consent of all of the Banks:



Extend the maturity of any Note or reduce the principal amount thereof, or
change the date of any principal installment due on any Note or reduce the rate
or amount or change the time of payment of interest or fees payable on any Note
or otherwise under this Agreement.

Amend the definition of Required Banks.

Extend the Termination Date, or increase the amount of the Commitment of any
Bank hereunder, or permit the Company to assign its rights under this Agreement.

Alter the provisions of section 2.18 of this Agreement.

Amend any provision of this Agreement requiring a pro rata sharing among the
Banks.

Amend this section 9.3.

No amendment of any provision of this Agreement relating to the Agent, any LOC
Bank or the Swingline Lender shall be effective without the written consent of
the Agent, such LOC Bank, or the Swingline Lender, respectively.

Securities Act of 1933

. Each Bank represents that it is acquiring the Notes payable to it without any
present intention of making a sale or other distribution of such Notes, provided
each Bank reserves the right to sell its Notes or participations therein.



No Agency

. Except as expressly provided herein, nothing in this Agreement and no action
taken pursuant hereto shall cause any Bank to be treated as the agent of any
other Bank, or shall be deemed to constitute the Banks a partnership,
association, joint venture or other entity.



Successors

. The provisions of this Agreement shall inure to the benefit of any holder of
one or more of the Notes, and shall inure to the benefit of and be binding upon
any successor to any of the parties hereto. No delay on the part of any Bank or
any holder of any of the Notes in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise of any right, power or privilege hereunder preclude other or further
exercise thereof or the exercise of any other right, power or privilege. The
rights and remedies herein specified are cumulative and are not exclusive of any
rights or remedies which the Banks or the holder of any of the Notes would
otherwise have.



Survival

. All agreements, representations and warranties made herein shall survive the
execution of this Agreement, the making of the Loans hereunder and the execution
and delivery of the Notes.



Wisconsin Law

. This Agreement and the Notes issued hereunder shall be governed by and
construed in accordance with the internal laws of the State of Wisconsin, except
to the extent superseded by federal law.



Counterparts

. This Agreement may be signed in any number of counterparts with the same
effect as if the signatures thereto and hereto were upon the same instrument.



Notices

. All communications or notices required under this Agreement shall be deemed to
have been given on the date when deposited in the United States mail, postage
prepaid, and addressed as follows (unless and until any of such parties advises
the other in writing of a change in such address): (a) if to the Company, with
the full name and address of the Company as shown on this Agreement below; and
(b) if to any of the Banks with the full name and address of such Bank as shown
in Appendix A, to the attention of the officer of the Bank executing the form of
acceptance of this Agreement.



Assignment; Participations

.



Assignments. Each Bank may assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Loans, its Notes, and its Commitment);
provided, however, that:

each such assignment shall be to an Eligible Assignee;

except in the case of an assignment to another Bank or an Affiliate of such Bank
or an assignment of all of a Bank's rights and obligations under this Agreement,
any such partial assignment shall be in an amount at least equal to $5,000,000
(or, if less, the remaining amount of the Commitment being assigned by such
Bank) and an integral multiple of $1,000,000 in excess thereof;

each such assignment by a Bank shall be of a constant, and not varying,
percentage of all of its rights and obligations under this Agreement and the
Notes; and

the parties to such assignment shall deliver to the Agent for its acceptance a
processing fee from the assignor of $3,500.

Upon execution, delivery, and acceptance of such assignment, the assignee
thereunder shall be a party hereto and, to the extent of such assignment, have
the obligations, rights, and benefits of a Bank hereunder and the assigning Bank
shall, to the extent of such assignment, relinquish its rights and be released
from its obligations under this Agreement. Upon the consummation of any
assignment pursuant to this section 9.11(a), the assignor, the Agent and the
Company shall make appropriate arrangements so that, if required, new Notes are
issued to the assignor and the assignee.



Participations

. Each Bank may sell participations to one or more Persons in all or a portion
of its rights, obligations or rights and obligations under this Agreement
(including all or a portion of its Commitment, its Notes and its Loans);
provided
,
however
, that (i) such Bank's obligations under this Agreement shall remain unchanged,
(ii) such Bank shall remain solely responsible to the other parties hereto for
the performance of such obligations, (iii) the participant shall be entitled to
the benefit of the yield protection provisions contained in Article II,
inclusive, and the right of set-off contained in section 2.20, and (iv) the
Company shall continue to deal solely and directly with such Bank in connection
with such Bank's rights and obligations under this Agreement, and such Bank
shall retain the sole right to enforce the obligations of the Company relating
to its Loans and its Notes and to approve any amendment, modification, or waiver
of any provision of this Agreement (other than amendments, modifications, or
waivers decreasing the amount of principal of or the rate at which interest is
payable on such Loans or Notes, extending any scheduled principal payment date
or date fixed for the payment of interest on such Loans or Notes, or extending
its Commitment).



Nonrestricted Assignments

. Notwithstanding any other provision set forth in this Agreement, any Bank may
at any time assign and pledge all or any portion of its Loans and its Notes to
any Federal Reserve Bank as collateral security pursuant to Regulation A and any
operating circular issued by such Federal Reserve Bank. No such assignment shall
release the assigning Bank from its obligations hereunder.



Information

. Any Bank may furnish any financial information concerning the Company in the
possession of such Bank from time to time to assignees and participants
(including financial institutions that are prospective assignees and
participants).



Entire Agreement; No Agency

. This Agreement and the other documents referred to herein contain the entire
agreement between the Banks and the Company with respect to the subject matter
hereof, superseding all previous communications and negotiations, and no
representation, undertaking, promise or condition concerning the subject matter
hereof shall be binding upon the Banks unless clearly expressed in this
Agreement or in the other documents referred to herein. Nothing in this
Agreement or in the other documents referred to herein and no action taken
pursuant hereto shall cause the Company to be treated as an agent of any Bank,
or shall be deemed to constitute the Banks and the Company a partnership,
association, joint venture or other entity.



No Third Party Benefit

. This Agreement is solely for the benefit of the parties hereto and their
permitted successors and assigns. No other person or entity shall have any
rights under, or because of the existence of, this Agreement.



HSBC as Party

. HSBC is a party to this Agreement for the limited purpose of acting as an LOC
Bank. HSBC has no other duties or responsibilities under this Agreement.



Consent to Jurisdiction

. The Company hereby consents to the jurisdiction of any state or federal court
situated in Milwaukee County, Wisconsin, and waives any objection based on lack
of personal jurisdiction, improper venue or forum non conveniens, with regard to
any actions, claims, disputes or proceedings relating to this Agreement, any
Note, any of the Collateral Documents, or any other document delivered hereunder
or in connection herewith, or any transaction arising from or connected to any
of the foregoing. Nothing herein shall affect the right of the Banks, or any of
them, to serve process in any manner permitted by law, or limit the right of any
Banks, or any of them, to bring proceedings against the Company or its property
or assets in the competent courts of any other jurisdiction or jurisdictions.



Waiver of Jury Trial

. The Company and the Banks hereby jointly and severally waive any and all right
to trial by jury in any action or proceeding relating to this Agreement, any
Note, any of the Collateral Documents, or any other document delivered hereunder
or in connection herewith, or any transaction arising from or connected to any
of the foregoing. The Company and the Banks each represent that this waiver is
knowingly, willingly and voluntarily given.



[Remainder of Page Intentionally Left Blank]

If the foregoing is satisfactory to you, please sign the form of acceptance
below and return a signed counterpart hereof to the Company. When this
instrument has been executed and delivered by all of the Banks, it will evidence
a binding agreement between the Banks and the Company.

Very truly yours,



 

OSHKOSH B'GOSH, INC.

Address: 112 Otter Avenue

Oshkosh, WI 54901-5008





By: /S/ DAVID L. OMACHINSKI

David L. Omachinski

Executive Vice President and

Chief Operating and Financial Officer

and Treasurer





 

(CORPORATE SEAL)





 

[Bank signature pages follow]

The foregoing Agreement is hereby confirmed and accepted as of the date thereof.



U.S. BANK NATIONAL ASSOCIATION,

as the Agent and as a Bank

By: /S/ JEFF JANZA

Name: Jeff Janza

Title: Vice President

 

HARRIS TRUST AND SAVINGS BANK

By: /S/ MICHAEL M. FORDNEY

Name: Michael M. Fordney

Title: Vice President

 

WELLS FARGO HSBC TRADE BANK N.A.

By: /S/ COLLEEN FRITSCHEL

Name: Colleen Fritschel

Title: Assistant Vice President

 

THE HONGKONG AND SHANGHAI

BANKING CORPORATION LIMITED

(solely in its capacity as an LOC Bank)

1 Queens Road Central

Hong Kong

Attention: HKH Corporate Banking Division D,

11/ F

By: /S/ HELEN H CHUI

Name: Helen H. Chui

Title: Relationship Manager

 





EXHIBIT 1.1



(Form of Revolving Credit Note)



REVOLVING CREDIT NOTE



 

$____________ __________________, 2002



FOR VALUE RECEIVED, OshKosh B'Gosh, Inc., a Delaware corporation, promises to
pay to the order of ________________________________________________, the
principal sum of __________________ Dollars ($_______________) at the main
office of U.S. Bank National Association in Milwaukee, Wisconsin, on the
Termination Date (as defined in the Credit Agreement referred to below). The
unpaid principal balance hereof shall bear interest, payable on the dates and at
the rate or rates set forth in the Credit Agreement referred to below. Principal
of and interest on this Note shall be payable in lawful money of the United
States of America.

This Note constitutes one of the Revolving Credit Notes issued under a Credit
Agreement dated as of November 1, 2002, as amended from time to time, among the
undersigned and U.S. Bank National Association, for itself and as Agent, and the
other Banks party thereto, to which Agreement reference is hereby made for a
statement of the terms and conditions on which Loans in part evidenced hereby
were or may be made, and for a description of the conditions upon which this
Note may be prepaid, in whole or in part, or its maturity accelerated.

This Note shall be construed in accordance with laws of the State of Wisconsin,
except to the extent superseded by federal law. The undersigned waives
presentment, protest, and notice of dishonor and agrees, in the event of default
hereunder, to pay all costs and expenses of collection, including reasonable
attorneys' fees.

OSHKOSH B'GOSH, INC.



 

By:

Vice President of Finance



(CORPORATE SEAL)

EXHIBIT 1.2

(Form of Swingline Note)

SWINGLINE NOTE



 

 

$____________ __________________, 2002



FOR VALUE RECEIVED, OshKosh B'Gosh, Inc., a Delaware corporation, promises to
pay to the order of U.S. Bank National Association, without setoff or
counterclaim, the principal sum of (a) _________ Million Dollars ($________) or,
if less, (b) the aggregate unpaid principal amount of all Swingline Loans made
to the undersigned pursuant to section 1.2 of the Credit Agreement referred to
below, at the Main Office of U.S. Bank National Association, in Milwaukee,
Wisconsin, on the Termination Date (as defined in the Credit Agreement referred
to below). This Note shall bear interest payable on the dates and at the rate or
rates set forth in the Credit Agreement referred to below. All amounts payable
under this Note and the Credit Agreement shall be payable in lawful money of the
United States of America.

This Note constitutes the Swingline Note issued under a Credit Agreement dated
as of November 1, 2002 (the "Credit Agreement"), among the undersigned, U.S.
Bank National Association, for itself and as Agent, and the Banks from time to
time party thereto, to which Credit Agreement reference is hereby made for a
statement of the terms and conditions on which Swingline Loans evidenced hereby
were or may be made, and for a description of the conditions upon which this
Note may be prepaid, in whole or in part, or its maturity accelerated.

This Note shall be construed in accordance with laws of the State of Wisconsin,
except to the extent superseded by federal law. The undersigned waives
presentment, protest, and notice of dishonor and agrees, in the event of default
hereunder, to pay all costs and expenses of collection, including reasonable
attorneys' fees.

OSHKOSH B'GOSH, INC.



By:

Vice President of Finance



(CORPORATE SEAL)



EXHIBIT 2.2



LOAN REQUEST/COMMERCIAL PAPER REPORT



 

[DATE]



 

U.S. Bank National Association

777 East Wisconsin Avenue

Milwaukee, Wisconsin 53202



Re: Credit Agreement Dated as of November 1, 2002, as amended (the "Credit
Agreement")



Gentlemen:



Part 1: Loan Request



OshKosh B'Gosh, Inc. (the "Company") hereby applies to you, as Agent, for
Revolving Credit Loans under the Credit Agreement to be made on ____________,
____ in the aggregate principal amount of $_______________.

The undersigned hereby certifies as follows:

All of the representations and warranties set forth in Article IV of the Credit
Agreement continue to be true on the date hereof.

At the date hereof, no Default or Event of Default under the Credit Agreement
has occurred and is continuing.

There has been no material adverse change in the business, operations or
financial condition of the undersigned or any of its Subsidiaries since the date
of the most recent audited financial statements of the Company delivered
pursuant to the Credit Agreement.

The loans will bear interest at the:

[check appropriate box]

[_____] Variable Rate

[_____] Adjusted LIBOR Rate



If the loans will bear interest at the Adjusted LIBOR Rate, the Interest Period
shall be ____ months (one, two, three or six months).

Part 2: Commercial Paper Report



After giving effect to all Commercial Paper transactions entered into by the
Company through the date hereof, the aggregate principal amount of all
Commercial Paper of the Company now outstanding is $____________.



Capitalized definitional terms used and not otherwise defined herein shall have
the meanings ascribed to them in the Credit Agreement.

Very truly yours,



 

OSHKOSH B'GOSH, INC.



By: _________________________________

Vice President of Finance

EXHIBIT 2.5



CONVERSION/CONTINUATION REQUEST



_______________, ____



 

U.S. Bank National Association

777 East Wisconsin Avenue

Milwaukee, Wisconsin 53202



Re: Credit Agreement Dated as
of November 1, 2002 (the "Agreement")



Gentlemen:



The undersigned elects to convert/continue the following portion of the
outstanding Loans under the Agreement:

The type of Loans to be converted/continued is currently:

[check appropriate box]



[_____] Variable Rate Loans

[_____] Adjusted LIBOR Rate Loans



The amount of Loans to be converted/continued:

$_________________________



The type of Loans into which the current loans shall be converted:

[check appropriate box]



[_____] Variable Rate Loans

[_____] Adjusted LIBOR Rate Loans



Date of Conversion/Continuation: ________________

Duration of Interest Period: _____ months [one, two, three or six months]
(applicable only to Adjusted LIBOR Rate Loans).

The amount of the Adjusted LIBOR Rate Loans into which such loans are
converted/continued:

$_____________________ (applicable only to Adjusted LIBOR Rate Loans)

Capitalized definitional terms used and not otherwise defined herein shall have
the meanings ascribed to them in the Agreement.

Very truly yours,



OSHKOSH B'GOSH, INC.



 

 

By: ________________________________

Vice President of Finance

 

EXHIBIT 5.4



(Form of Corporate Guaranty)



CORPORATE GUARANTY AGREEMENT



THIS AGREEMENT is made as of __________________, ____, by
_______________________________, a _______________ corporation (hereinafter
called "Guarantor").



R E C I T A L S

:





The Banks listed in Appendix I to the Credit Agreement (as defined below) (the
"Creditors") have required, as a condition to making certain credit available to
OshKosh B'Gosh, Inc., a Delaware corporation (whether one or more, hereinafter
called "Debtor") that the Guarantor guarantee the Obligations (as hereinafter
defined) on the terms stated herein.

It is necessary for the business purposes of the Guarantor that Debtor obtain
such credit from the Creditors. The Guarantor is a direct or indirect
wholly-owned subsidiary of the Debtor.

The term "Obligations" includes any and all debts, obligations, and liabilities
of Debtor to Creditors, heretofore, now, or hereafter made, incurred, or
created, under that certain Credit Agreement by and between Debtor and
Creditors, dated November 1, 2002 (the "Credit Agreement").

C O V E N A N T S

:





IN CONSIDERATION OF these premises and any credit or financial accommodation now
or hereafter granted by Creditors to any Debtor, it is agreed that:

The Guarantor hereby (a) unconditionally guarantees the full and prompt payment
and performance of the Obligations when due, whether by acceleration or
otherwise, or (if earlier) at the time Debtor becomes the subject of bankruptcy
or other insolvency proceedings; (b) agrees to pay all costs, expenses and
reasonable attorneys' fees incurred by Creditors in enforcing this Agreement and
the Obligations and realizing on any collateral for either; and (c) agrees to
pay to the Creditors the amount of any payments made to Creditors or another in
connection with any of the Obligations which are recovered from Creditors by a
trustee, receiver, Creditors or other party pursuant to applicable law.

This is a guarantee of payment, and not of collection. The Creditors shall not
be obligated to: (a) take any steps whatsoever to collect from, or to file any
claim of any kind against, the Debtor, any guarantor, or any other person or
entity liable for payment or performance of any of the Obligations; or (b) take
any steps whatsoever to protect, accept, obtain, enforce, take possession of,
perfect its interest in, foreclose or realize on collateral or security, if any,
for the payment or performance of any of the Obligations or any guarantee of any
of the Obligations; or (c) in any other respect exercise any diligence whatever
in collecting or attempting to collect any of the Obligations by any means.

The Guarantor's liability for payment and performance of the Obligations shall
be absolute and unconditional; the Guarantor unconditionally and irrevocably
waives each and every defense which, under principles of guarantee or suretyship
law, would otherwise operate to impair or diminish such liability; and nothing
whatever except actual full payment and performance to the Creditors of the
Obligations (and all other debts, obligations and liabilities of Guarantor under
this Agreement) shall operate to discharge the Guarantor's liability hereunder.
Without limiting the generality of the foregoing, the Creditors shall have the
exclusive right, which may be exercised from time to time without diminishing or
impairing the liability of the Guarantor in any respect, and without notice of
any kind to the Guarantor, to: (a) extend any additional credit to Debtor; (b)
accept any collateral, security or guarantee for any Obligations or any other
credit; (c) determine how, when and what application of payments, credits and
collections, if any, shall be made on the Obligations and any other credit and
accept partial payments; (d) determine what, if anything, shall at any time be
done with respect to any collateral or security; subordinate, sell, transfer,
surrender, release or otherwise dispose of all or any of such collateral or
security; and purchase or otherwise acquire any such collateral or security at
foreclosure or otherwise; and (e) with or without consideration grant, permit or
enter into any waiver, amendment, extension, modification, refinancing,
indulgence, compromise, settlement, subordination, discharge or release of: (i)
any of the Obligations and any agreement relating to any of the Obligations,
(ii) any obligations of any guarantor or other person or entity liable for
payment or performance of any of the Obligations, and any agreement relating to
such obligations and (iii) any collateral or security or agreement relating to
collateral or security for any of the foregoing.

The Guarantor hereby unconditionally waives (a) presentment, notice of dishonor,
protest, demand for payment and all notices of any kind, including without
limitation: notice of acceptance hereof; notice of the creation of any of the
Obligations; notice of nonpayment, nonperformance or other default on any of the
Obligations; and notice of any action taken to collect upon or enforce any of
the Obligations; (b) any subrogation to the rights of the Creditors against the
Debtor and any other claim against the Debtor which arises as a result of
payments made by the Guarantor pursuant to this Agreement, until the Obligations
have been paid or performed in full and such payments are not subject to any
right of recovery; (c) any claim for contribution against any co-guarantor,
until the Obligations have been paid or performed in full and such payments are
not subject to any right of recovery; and (d) any setoffs or counterclaims
against Creditors which would otherwise impair the Creditors' rights against the
Guarantor hereunder.

Guarantor has made an independent investigation and evaluation of the financial
condition of the Debtor and the value of any collateral, and has not relied (and
will not rely) on any information or evaluation provided by Creditors regarding
such condition or value.

Guarantor represents and warrants that:

The execution, delivery and performance of this Agreement by the Guarantor are
within the corporate powers of the Guarantor, have been duly authorized by all
necessary corporate action and do not and will not (i) require any consent or
approval of the stockholders of the Guarantor which has not been obtained, (ii)
violate any provision of the articles of incorporation or by-laws of the
Guarantor or of any law, rule, regulation, order, writ, judgment, injunction,
decree, determination or award presently in effect having applicability to the
Guarantor or any subsidiary of the Guarantor; (iii) require the consent or
approval of, or filing or registration with, any governmental body, agency or
authority, or (iv) result in a breach of or constitute a default under, or
result in the imposition of any lien, charge or encumbrance upon any property of
the Guarantor or any subsidiary of the Guarantor pursuant to, any indenture or
other agreement or instrument under which the Guarantor or any subsidiary of the
Guarantor is a party or by which it or any of its properties may be bound or
affected.

This Agreement constitutes the legal, valid and binding obligation of the
Guarantor enforceable in accordance with its terms, except that such
enforceability may be limited by bankruptcy or similar laws affecting the
enforceability of Creditors' rights generally.

The financial statements of the Guarantor furnished to the Creditors fairly
present the financial condition of the Guarantor for the periods shown therein,
and since the dates covered by the most recent of such financial statements,
there has been no material adverse change in the Guarantor's assets or the
conduct of its business. Except as expressly shown on such financial statements,
the Guarantor owns all of its assets free and clear of all liens except liens in
favor of the Creditors; is not a party to any litigation, nor is any litigation
threatened to the knowledge of the Guarantor which would, if adversely
determined, cause any material adverse change in its business or assets; and has
no delinquent tax liabilities, nor have any tax deficiencies been proposed
against it.

The Guarantor shall provide to the Creditors such information regarding the
financial condition of the Guarantor as the Creditors may reasonably request
from time to time.

This Agreement shall inure to the benefit of the Creditors and their successors
and assigns, including every holder or owner of any of the Obligations, and
shall be binding upon the Guarantor and Guarantor's successors and assigns. This
is a continuing guarantee and shall continue in effect until the Creditors shall
have received written notice of termination from Guarantor; provided that this
guarantee shall continue in effect thereafter with respect to all Obligations
which arise or are committed for prior to Creditors' receipt of such notice of
termination (including all subsequent extensions and renewals thereof, including
extensions and renewals at increased rates, and all subsequently accruing
interest and other charges thereon) until all such Obligations and all
obligations of Guarantor hereunder shall be paid or performed in full and such
payments are not subject to any right of recovery.

This Agreement constitutes the entire agreement between the Creditors and
Guarantor with respect to the subject matter hereof, superseding all previous
communications and negotiations, and no representation, understanding, promise
or condition concerning the subject matter hereof shall be binding upon
Creditors unless expressed herein. This Agreement shall be governed by the
internal laws of the State of Wisconsin.

The provisions of this Guaranty are severable, and in any action or proceeding
involving any state corporate law, or any state, federal or foreign bankruptcy,
insolvency, reorganization or other law affecting the rights of Creditors
generally, if the obligations of the Guarantor under this Guaranty would
otherwise be held or determined to be avoidable, invalid or unenforceable on
account of the amount of the Guarantor's liability under this Guaranty, then,
notwithstanding any other provision of this Guaranty to the contrary, the amount
of such liability shall, without any further action by the Guarantor or the
Creditors, be automatically limited and reduced to the highest amount that is
valid and enforceable as determined in such action or proceeding.

The Guarantor hereby consents to the exclusive jurisdiction of any state or
federal court situated in Milwaukee County, Wisconsin, and waives any objection
based on lack of personal jurisdiction, improper venue or forum non conveniens,
with regard to any actions, claims, disputes or proceedings relating to this
Agreement, or any document delivered hereunder or in connection herewith, or any
transaction arising from or connected to any of the foregoing.

Nothing herein shall affect the right of the Creditors to serve process in any
manner permitted by law, or limit the right of the Creditors to bring
proceedings against the Guarantor or its property or assets in the competent
courts of any other jurisdiction or jurisdictions.



The Guarantor hereby waives any and all right to trial by jury in any action or
proceeding relating to this Agreement, or any document delivered hereunder or in
connection herewith, or any transaction arising from or connected to any of the
foregoing. The Guarantor represents that this waiver is knowingly, willingly and
voluntarily given.



__________________________________________



 

By: ____________________________________

Title: _______________________________



(CORPORATE SEAL)

Attest: ______________________________

Title: _________________________

APPENDIX A

Schedule of Banks

Bank



Address for Notice

Commitment

Amount

Percentage

Interest

U.S. Bank National Association

Agent

Mr. Stephen E. Carlton

Managing Director

Capital Markets

777 East Wisconsin Avenue,

MK-WI-J3SM

Milwaukee, WI 53202

(414) 765-4244

(414) 765-4430 FAX

   

U.S. Bank National Association

Bank

Mr. Jeffrey J. Janza

Vice President

777 East Wisconsin Avenue,

MK-WI-TGCB

Milwaukee, WI 53202

(414) 765-6999

(414) 765-4632 FAX

 

 

30,000,000



 

40.000000000000%

Harris Trust and Savings Bank



Mr. Michael Fordney

Vice President

Harris Trust and Savings Bank

Midwest Group -- Tenth floor West

111 West Monroe Street

Chicago, IL 60603

(312) 461-7514

(312) 293-5040 FAX



 

 

20,000,000



 

26.666666666667%

Wells Fargo HSBC Trade Bank N.A.

Ms. Colleen H. Fritschel

Vice President

Wells Fargo HSBC Trade Bank N.A.

6th and Marquette

Minneapolis, MN 55479

(612) 667-6584

(612) 667-2269



 

 

25,000,000



 

33.333333333333%



 

REVOLVING CREDIT NOTE



 

$30,000,000 November 1, 2002



FOR VALUE RECEIVED, OshKosh B'Gosh, Inc., a Delaware corporation, promises to
pay to the order of U.S. Bank National Asdsociation, the principal sum of Thirty
Million Dollars ($30,000,000) at the main office of U.S. Bank National
Association in Milwaukee, Wisconsin, on the Termination Date (as defined in the
Credit Agreement referred to below). The unpaid principal balance hereof shall
bear interest, payable on the dates and at the rate or rates set forth in the
Credit Agreement referred to below. Principal of and interest on this Note shall
be payable in lawful money of the United States of America.

This Note constitutes one of the Revolving Credit Notes issued under a Credit
Agreement dated as of November 1, 2002, as amended from time to time, among the
undersigned and U.S. Bank National Association, for itself and as Agent, and the
other Banks party thereto, to which Agreement reference is hereby made for a
statement of the terms and conditions on which Loans in part evidenced hereby
were or may be made, and for a description of the conditions upon which this
Note may be prepaid, in whole or in part, or its maturity accelerated.

This Note shall be construed in accordance with laws of the State of Wisconsin,
except to the extent superseded by federal law. The undersigned waives
presentment, protest, and notice of dishonor and agrees, in the event of default
hereunder, to pay all costs and expenses of collection, including reasonable
attorneys' fees.



OSHKOSH B'GOSH, INC.

 

By: /S/ DAVID L. OMACHINSKI

David L. Omachinski

Executive Vice President and

Chief Operating and Financial Officer and

Treasurer



(CORPORATE SEAL)

REVOLVING CREDIT NOTE



 

$20,000,000 November 1, 2002



FOR VALUE RECEIVED, OshKosh B'Gosh, Inc., a Delaware corporation, promises to
pay to the order of Harris Trust and Savings Bank, the principal sum of Twenty
Million Dollars ($20,000,000) at the main office of U.S. Bank National
Association in Milwaukee, Wisconsin, on the Termination Date (as defined in the
Credit Agreement referred to below). The unpaid principal balance hereof shall
bear interest, payable on the dates and at the rate or rates set forth in the
Credit Agreement referred to below. Principal of and interest on this Note shall
be payable in lawful money of the United States of America.

This Note constitutes one of the Revolving Credit Notes issued under a Credit
Agreement dated as of November 1, 2002, as amended from time to time, among the
undersigned and U.S. Bank National Association, for itself and as Agent, and the
other Banks party thereto, to which Agreement reference is hereby made for a
statement of the terms and conditions on which Loans in part evidenced hereby
were or may be made, and for a description of the conditions upon which this
Note may be prepaid, in whole or in part, or its maturity accelerated.

This Note shall be construed in accordance with laws of the State of Wisconsin,
except to the extent superseded by federal law. The undersigned waives
presentment, protest, and notice of dishonor and agrees, in the event of default
hereunder, to pay all costs and expenses of collection, including reasonable
attorneys' fees.



OSHKOSH B'GOSH, INC.

 

By: /S/ DAVID L. OMACHINSKI

David L. Omachinski

Executive Vice President and

Chief Operating and Financial Officer and

Treasurer



(CORPORATE SEAL)

REVOLVING CREDIT NOTE



 

$25,000,000 November 1, 2002



FOR VALUE RECEIVED, OshKosh B'Gosh, Inc., a Delaware corporation, promises to
pay to the order of Wells Fargo HSBC Trade Bank N.A., the principal sum of
Twenty Five Million Dollars ($25,000,000) at the main office of U.S. Bank
National Association in Milwaukee, Wisconsin, on the Termination Date (as
defined in the Credit Agreement referred to below). The unpaid principal balance
hereof shall bear interest, payable on the dates and at the rate or rates set
forth in the Credit Agreement referred to below. Principal of and interest on
this Note shall be payable in lawful money of the United States of America.

This Note constitutes one of the Revolving Credit Notes issued under a Credit
Agreement dated as of November 1, 2002, as amended from time to time, among the
undersigned and U.S. Bank National Association, for itself and as Agent, and the
other Banks party thereto, to which Agreement reference is hereby made for a
statement of the terms and conditions on which Loans in part evidenced hereby
were or may be made, and for a description of the conditions upon which this
Note may be prepaid, in whole or in part, or its maturity accelerated.

This Note shall be construed in accordance with laws of the State of Wisconsin,
except to the extent superseded by federal law. The undersigned waives
presentment, protest, and notice of dishonor and agrees, in the event of default
hereunder, to pay all costs and expenses of collection, including reasonable
attorneys' fees.



OSHKOSH B'GOSH, INC.

 

By: /S/ DAVID L. OMACHINSKI

David L. Omachinski

Executive Vice President and

Chief Operating and Financial Officer and

Treasurer





(CORPORATE SEAL)

SWINGLINE NOTE



 

 

$5,000,000 November 1, 2002



FOR VALUE RECEIVED, OshKosh B'Gosh, Inc., a Delaware corporation, promises to
pay to the order of U.S. Bank National Association, without setoff or
counterclaim, the principal sum of (a) Five Million Dollars ($5,000,000) or, if
less, (b) the aggregate unpaid principal amount of all Swingline Loans made to
the undersigned pursuant to section 1.2 of the Credit Agreement referred to
below, at the Main Office of U.S. Bank National Association, in Milwaukee,
Wisconsin, on the Termination Date (as defined in the Credit Agreement referred
to below). This Note shall bear interest payable on the dates and at the rate or
rates set forth in the Credit Agreement referred to below. All amounts payable
under this Note and the Credit Agreement shall be payable in lawful money of the
United States of America.

This Note constitutes the Swingline Note issued under a Credit Agreement dated
as of November 1, 2002 (the "Credit Agreement"), among the undersigned, U.S.
Bank National Association, for itself and as Agent, and the Banks from time to
time party thereto, to which Credit Agreement reference is hereby made for a
statement of the terms and conditions on which Swingline Loans evidenced hereby
were or may be made, and for a description of the conditions upon which this
Note may be prepaid, in whole or in part, or its maturity accelerated.

This Note shall be construed in accordance with laws of the State of Wisconsin,
except to the extent superseded by federal law. The undersigned waives
presentment, protest, and notice of dishonor and agrees, in the event of default
hereunder, to pay all costs and expenses of collection, including reasonable
attorneys' fees.





OSHKOSH B'GOSH, INC.

 

By: /S/ DAVID L. OMACHINSKI

David L. Omachinski

Executive Vice President and

Chief Operating and Financial Officer and

Treasurer



(CORPORATE SEAL)

CORPORATE GUARANTY AGREEMENT



THIS AGREEMENT is made as of November 1, 2002, by OshKosh B'Gosh Investments,
Inc., a Nevada corporation (hereinafter called "Guarantor").



R E C I T A L S

:





The Banks listed in Appendix A to the Credit Agreement (as defined below) (the
"Creditors") have required, as a condition to making certain credit available to
OshKosh B'Gosh, Inc., a Delaware corporation (whether one or more, hereinafter
called "Debtor") that the Guarantor guarantee the Obligations (as hereinafter
defined) on the terms stated herein.

It is necessary for the business purposes of the Guarantor that Debtor obtain
such credit from the Creditors. The Guarantor is a direct or indirect
wholly-owned subsidiary of the Debtor.

The term "Obligations" includes any and all debts, obligations, and liabilities
of Debtor to Creditors, heretofore, now, or hereafter made, incurred, or
created, under that certain Credit Agreement by and between Debtor and
Creditors, dated November 1, 2002 (the "Credit Agreement").

C O V E N A N T S

:





IN CONSIDERATION OF these premises and any credit or financial accommodation now
or hereafter granted by Creditors to any Debtor, it is agreed that:

The Guarantor hereby (a) unconditionally guarantees the full and prompt payment
and performance of the Obligations when due, whether by acceleration or
otherwise, or (if earlier) at the time Debtor becomes the subject of bankruptcy
or other insolvency proceedings; (b) agrees to pay all costs, expenses and
reasonable attorneys' fees incurred by Creditors in enforcing this Agreement and
the Obligations and realizing on any collateral for either; and (c) agrees to
pay to the Creditors the amount of any payments made to Creditors or another in
connection with any of the Obligations which are recovered from Creditors by a
trustee, receiver, Creditors or other party pursuant to applicable law.

This is a guarantee of payment, and not of collection. The Creditors shall not
be obligated to: (a) take any steps whatsoever to collect from, or to file any
claim of any kind against, the Debtor, any guarantor, or any other person or
entity liable for payment or performance of any of the Obligations; or (b) take
any steps whatsoever to protect, accept, obtain, enforce, take possession of,
perfect its interest in, foreclose or realize on collateral or security, if any,
for the payment or performance of any of the Obligations or any guarantee of any
of the Obligations; or (c) in any other respect exercise any diligence whatever
in collecting or attempting to collect any of the Obligations by any means.

The Guarantor's liability for payment and performance of the Obligations shall
be absolute and unconditional; the Guarantor unconditionally and irrevocably
waives each and every defense which, under principles of guarantee or suretyship
law, would otherwise operate to impair or diminish such liability; and nothing
whatever except actual full payment and performance to the Creditors of the
Obligations (and all other debts, obligations and liabilities of Guarantor under
this Agreement) shall operate to discharge the Guarantor's liability hereunder.
Without limiting the generality of the foregoing, the Creditors shall have the
exclusive right, which may be exercised from time to time without diminishing or
impairing the liability of the Guarantor in any respect, and without notice of
any kind to the Guarantor, to: (a) extend any additional credit to Debtor; (b)
accept any collateral, security or guarantee for any Obligations or any other
credit; (c) determine how, when and what application of payments, credits and
collections, if any, shall be made on the Obligations and any other credit and
accept partial payments; (d) determine what, if anything, shall at any time be
done with respect to any collateral or security; subordinate, sell, transfer,
surrender, release or otherwise dispose of all or any of such collateral or
security; and purchase or otherwise acquire any such collateral or security at
foreclosure or otherwise; and (e) with or without consideration grant, permit or
enter into any waiver, amendment, extension, modification, refinancing,
indulgence, compromise, settlement, subordination, discharge or release of: (i)
any of the Obligations and any agreement relating to any of the Obligations,
(ii) any obligations of any guarantor or other person or entity liable for
payment or performance of any of the Obligations, and any agreement relating to
such obligations and (iii) any collateral or security or agreement relating to
collateral or security for any of the foregoing.

The Guarantor hereby unconditionally waives (a) presentment, notice of dishonor,
protest, demand for payment and all notices of any kind, including without
limitation: notice of acceptance hereof; notice of the creation of any of the
Obligations; notice of nonpayment, nonperformance or other default on any of the
Obligations; and notice of any action taken to collect upon or enforce any of
the Obligations; (b) any subrogation to the rights of the Creditors against the
Debtor and any other claim against the Debtor which arises as a result of
payments made by the Guarantor pursuant to this Agreement, until the Obligations
have been paid or performed in full and such payments are not subject to any
right of recovery; (c) any claim for contribution against any co-guarantor,
until the Obligations have been paid or performed in full and such payments are
not subject to any right of recovery; and (d) any setoffs or counterclaims
against Creditors which would otherwise impair the Creditors' rights against the
Guarantor hereunder.

Guarantor has made an independent investigation and evaluation of the financial
condition of the Debtor and the value of any collateral, and has not relied (and
will not rely) on any information or evaluation provided by Creditors regarding
such condition or value.

Guarantor represents and warrants that:

(a) The execution, delivery and performance of this Agreement by the Guarantor
are within the corporate powers of the Guarantor, have been duly authorized by
all necessary corporate action and do not and will not (i) require any consent
or approval of the stockholders of the Guarantor which has not been obtained,
(ii) violate any provision of the articles of incorporation or by-laws of the
Guarantor or of any law, rule, regulation, order, writ, judgment, injunction,
decree, determination or award presently in effect having applicability to the
Guarantor or any subsidiary of the Guarantor; (iii) require the consent or
approval of, or filing or registration with, any governmental body, agency or
authority, or (iv) result in a breach of or constitute a default under, or
result in the imposition of any lien, charge or encumbrance upon any property of
the Guarantor or any subsidiary of the Guarantor pursuant to, any indenture or
other agreement or instrument under which the Guarantor or any subsidiary of the
Guarantor is a party or by which it or any of its properties may be bound or
affected.

This Agreement constitutes the legal, valid and binding obligation of the
Guarantor enforceable in accordance with its terms, except that such
enforceability may be limited by bankruptcy or similar laws affecting the
enforceability of Creditors' rights generally.

The financial statements of the Guarantor furnished to the Creditors fairly
present the financial condition of the Guarantor for the periods shown therein,
and since the dates covered by the most recent of such financial statements,
there has been no material adverse change in the Guarantor's assets or the
conduct of its business. Except as expressly shown on such financial statements,
the Guarantor owns all of its assets free and clear of all liens except liens in
favor of the Creditors; is not a party to any litigation, nor is any litigation
threatened to the knowledge of the Guarantor which would, if adversely
determined, cause any material adverse change in its business or assets; and has
no delinquent tax liabilities, nor have any tax deficiencies been proposed
against it.

The Guarantor shall provide to the Creditors such information regarding the
financial condition of the Guarantor as the Creditors may reasonably request
from time to time.

This Agreement shall inure to the benefit of the Creditors and their successors
and assigns, including every holder or owner of any of the Obligations, and
shall be binding upon the Guarantor and Guarantor's successors and assigns. This
is a continuing guarantee and shall continue in effect until the Creditors shall
have received written notice of termination from Guarantor; provided that this
guarantee shall continue in effect thereafter with respect to all Obligations
which arise or are committed for prior to Creditors' receipt of such notice of
termination (including all subsequent extensions and renewals thereof, including
extensions and renewals at increased rates, and all subsequently accruing
interest and other charges thereon) until all such Obligations and all
obligations of Guarantor hereunder shall be paid or performed in full and such
payments are not subject to any right of recovery.

This Agreement constitutes the entire agreement between the Creditors and
Guarantor with respect to the subject matter hereof, superseding all previous
communications and negotiations, and no representation, understanding, promise
or condition concerning the subject matter hereof shall be binding upon
Creditors unless expressed herein. This Agreement shall be governed by the
internal laws of the State of Wisconsin.

The provisions of this Guaranty are severable, and in any action or proceeding
involving any state corporate law, or any state, federal or foreign bankruptcy,
insolvency, reorganization or other law affecting the rights of Creditors
generally, if the obligations of the Guarantor under this Guaranty would
otherwise be held or determined to be avoidable, invalid or unenforceable on
account of the amount of the Guarantor's liability under this Guaranty, then,
notwithstanding any other provision of this Guaranty to the contrary, the amount
of such liability shall, without any further action by the Guarantor or the
Creditors, be automatically limited and reduced to the highest amount that is
valid and enforceable as determined in such action or proceeding.

The Guarantor hereby consents to the exclusive jurisdiction of any state or
federal court situated in Milwaukee County, Wisconsin, and waives any objection
based on lack of personal jurisdiction, improper venue or forum non conveniens,
with regard to any actions, claims, disputes or proceedings relating to this
Agreement, or any document delivered hereunder or in connection herewith, or any
transaction arising from or connected to any of the foregoing.

Nothing herein shall affect the right of the Creditors to serve process in any
manner permitted by law, or limit the right of the Creditors to bring
proceedings against the Guarantor or its property or assets in the competent
courts of any other jurisdiction or jurisdictions.



The Guarantor hereby waives any and all right to trial by jury in any action or
proceeding relating to this Agreement, or any document delivered hereunder or in
connection herewith, or any transaction arising from or connected to any of the
foregoing. The Guarantor represents that this waiver is knowingly, willingly and
voluntarily given.



OSHKOSH B'GOSH INVESTMENTS, INC.

 

By: /S/ WILLIAM UELMEN

William Uelmen

President





(CORPORATE SEAL)

